UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. FGT Franklin International Growth Fund ABERDEEN ASSET MANAGEMENT PLC Meeting Date:JAN 17, 2013 Record Date:JAN 15, 2013 Meeting Type:ANNUAL Ticker:ADN Security ID:G00434111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 4 Re-elect Julie Chakraverty as Director Management For For 5 Re-elect Roger Cornick as Director Management For For 6 Re-elect Anita Frew as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Laing as Director Management For For 9 Re-elect Kenichi Miyanaga as Director Management For For 10 Re-elect Jim Pettigrew as Director Management For For 11 Re-elect Bill Rattray as Director Management For For 12 Re-elect Anne Richards as Director Management For For 13 Re-elect Simon Troughton as Director Management For For 14 Re-elect Hugh Young as Director Management For For 15 Elect Richard Mully as Director Management For For 16 Elect Rod MacRae as Director Management For For 17 Approve Remuneration Report Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Approve Increase in Aggregate Fees Payable to Directors Management For For ADMIRAL GROUP PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:ADM Security ID:G0110T106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alastair Lyons as Director Management For For 5 Re-elect Henry Engelhardt as Director Management For For 6 Re-elect David Stevens as Director Management For For 7 Re-elect Kevin Chidwick as Director Management For For 8 Re-elect Martin Jackson as Director Management For For 9 Re-elect Margaret Johnson as Director Management For For 10 Re-elect Lucy Kellaway as Director Management For For 11 Re-elect John Sussens as Director Management For For 12 Re-elect Manfred Aldag as Director Management For For 13 Re-elect Colin Holmes as Director Management For For 14 Re-elect Roger Abravanel as Director Management For For 15 Re-elect Annette Court as Director Management For For 16 Reappoint KPMG Audit plc as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARM HOLDINGS PLC Meeting Date:MAY 02, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Sir John Buchanan as Director Management For For 5 Re-elect Warren East as Director Management For For 6 Re-elect Andy Green as Director Management For For 7 Re-elect Larry Hirst as Director Management For For 8 Re-elect Mike Muller as Director Management For For 9 Re-elect Kathleen O'Donovan as Director Management For For 10 Re-elect Janice Roberts as Director Management For For 11 Re-elect Philip Rowley as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Re-elect Simon Segars as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Long Term Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ASML HOLDING NV Meeting Date:SEP 07, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:ASML Security ID:N07059178 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Announcements Re: Customer Co-Investment Program Management None None 3a Grant Board Authority to Issue Shares Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program Management For For 3b Authorize Board to Exclude Preemptive Rights from Issuance under Item 3a Management For For 4a Amend Articles to Create New Share Class: Ordinary Shares M Management For For 4b Increase Par Value per Ordinary Share Management For For 4c Approve Reduction in Share Capital by Decreasing Nominal Value per Share Management For For 4d Amend Articles Re: Consolidation of Ordinary Shares A at an Exchange Ratio Management For For 4e Amend Articles to Eliminate Two Ordinary Share Classes A and M and Convert into One Ordinary Share Class Management For For 5 Authorize each Director and any Lawyer and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments Management For For 6a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 6b Authorize Board to Exclude Preemptive Rights from Issuance under Item 6a Management For For 6c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 6d Authorize Board to Exclude Preemptive Rights from Issuance under Item 6c Management For For 7 Other Business (Non-Voting) Management None None 8 Close Meeting Management None None ASML HOLDING NV Meeting Date:APR 24, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Receive Explanation on Company's Reserves and Dividend Policy Management None None 7 Approve Dividends of EUR 0.53 Per Share Management For For 8 Approve Remuneration Policy 2014 for Management Board Members Management For For 9a Approve Performance Share Arrangement According to Remuneration Policy 2010 Management For For 9b Approve Performance Share Arrangement According to Remuneration Policy 2014 Management For For 10 Approve Numbers of Stock Options, Respectively Shares, for Employees Management For For 11 Announce Intention to Reappoint F.J. van Hout to Management Board Management None None 12a Reelect H.C.J. van den Burg to Supervisory Board Management For For 12b Reelect P.F.M. van der Meer Mohr to Supervisory Board Management For For 12c Reelect W.H. Ziebart to Supervisory Board Management For For 12d Elect D.A. Grose to Supervisory Board Management For For 12e Elect C.M.S. Smits-Nusteling to Supervisory Board Management For For 13 Announcement of Retirement of Supervisory Board Members F.W. Frohlich and OB Bilous by Rotation in 2014 Management None None 14 Ratify Deloitte Accountants as Auditors Management For For 15a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 15b Authorize Board to Exclude Preemptive Rights from Issuance under Item 15a Management For For 15c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 15d Authorize Board to Exclude Preemptive Rights from Issuance under Item 15c Management For For 16a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Cancellation of Repurchased Shares Management For For 18 Other Business (Non-Voting) Management None None 19 Close Meeting Management None None BANK OF NOVA SCOTIA Meeting Date:APR 09, 2013 Record Date:FEB 12, 2013 Meeting Type:ANNUAL Ticker:BNS Security ID:064149107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald A. Brenneman Management For For 1.2 Elect Director C.J. Chen Management For For 1.3 Elect Director David A. Dodge Management For For 1.4 Elect Director N. Ashleigh Everett Management For For 1.5 Elect Director John C. Kerr Management For For 1.6 Elect Director John T. Mayberry Management For For 1.7 Elect Director Thomas C. O'Neill Management For For 1.8 Elect Director Brian J. Porter Management For For 1.9 Elect Director Aaron W. Regent Management For For 1.10 Elect Director Indira V. Samarasekera Management For For 1.11 Elect Director Susan L. Segal Management For For 1.12 Elect Director Paul D. Sobey Management For For 1.13 Elect Director Barbara S. Thomas Management For For 1.14 Elect Director Richard (Rick) E. Waugh Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 SP 1: Increase Disclosure of Pension Plans Shareholder Against Against 5 SP 2: Adopt Policy for Equitable Treatment under the Pension Plans Shareholder Against Against 6 SP 3: Establish Director Stock Ownership Requirement Shareholder Against Against CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For For A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against COCHLEAR LTD. Meeting Date:OCT 16, 2012 Record Date:OCT 14, 2012 Meeting Type:ANNUAL Ticker:COH Security ID:Q25953102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Receive the Financial Statements and Statutory Reports Management For For 2.1 Approve the Adoption of the Remuneration Report Management For For 3.1 Elect Edward Byrne as a Director Management For For 3.2 Elect Andrew Denver as a Director Management For For 4.1 Approve the Grant of Securities to Christopher Roberts, CEO and President of the Company Management For For 5.1 Renew Proportional Takeover Provisions Management For For CSL LTD. Meeting Date:OCT 17, 2012 Record Date:OCT 15, 2012 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Maurice Renshaw as a Director Management For For 2b Elect David Anstice as a Director Management For For 3 Approve the Adoption of Remuneration Report Management For For 4 Approve the Adoption of a New Constitution Management For For 5a Amend the Company's Constitution to Insert Proportional Takeover Provisions in the New Constitution Management For For 5b Amend the Company's Constitution to Re-Insert Proportional Takeover Provisions in the Existing Constitution Management For For DASSAULT SYSTEMES Meeting Date:MAY 30, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:DSY Security ID:F2457H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.80 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Approve Auditors' Special Report Regarding New Related-Party Transactions and Acknowledge Ongoing Transactions Management For For 6 Elect Odile Desforges as Director Management For For 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Million Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Million Management For For 11 Approve Issuance of up to Aggregate Nominal Amount of EUR 15 Million for a Private Placement Management For For 12 Approve Issuance of Warrants (BSAAR) up to EUR 6 Million Reserved for Employees and Corporate Officers Management For Against 13 Authorize Capitalization of Reserves of Up to EUR 15 Million for Bonus Issue or Increase in Par Value Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For Against 15 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against 16 Authorize up to 5 Percent of Issued Capital for Use in Stock Option Plan Management For Against 17 Approve Employee Stock Purchase Plan Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 2.10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 6 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 7 Remove Age Restriction for Management Board Members Management For For 8 Ratify KPMG AG as Auditors for Fiscal 2013 Management For For DSV A/S Meeting Date:MAR 21, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2.1 Receive and Approve Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration of Directors for 2012 in the Amount of DKK 1.05 Million for the Chairman, DKK 525,000 for the Vice Chairman, and DKK 350,000 for Other Members; Approve Remuneration for Committee Work Management For For 2.3 Approve Remuneration of Directors for 2013 in the Amount of DKK 1.2 Million for the Chairman, DKK 600,000 for the Vice Chairman, and DKK 400,000 for Other Members; Approve Remuneration for Committee Work Management For For 3 Approve Allocation of Income and Dividends of DKK 1.25 per Share Management For For 4.1 Reelect Kurt Larsen as Director Management For For 4.2 Reelect Erik Pedersen as Director Management For For 4.3 Reelect Kaj Christiansen as Director Management For For 4.4 Reelect Annette Sadolin as Director Management For For 4.5 Reelect Birgit Norgaard as Director Management For For 4.6 Reelect Thomas Plenborg as Director Management For For 5 Ratify KPMG as Auditors Management For For 6.1 Approve DKK 8 Million Reduction in Share Capital via Share Cancellation; Amend Articles Accordingly Management For For 6.2 Authorize Share Repurchase Program Management For For 6.3 Amend Articles Re: Editorial Change to Harmonize with Danish Law Management For For 6.4 Amend Articles Re: Board Remuneration as Separate Voting Item to Comply with Corporate Governance Code Management For For 7 Other Business Management None None ELEKTA AB Meeting Date:SEP 04, 2012 Record Date:AUG 29, 2012 Meeting Type:ANNUAL Ticker:EKTA B Security ID:W2479G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 8 Receive President's Report; Receive Reports on Board and Board Committee Activities Management None None 9 Approve Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 5 per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Receive Report on Nominating Committee Activities Management None None 13 Determine Number of Members (8) and Deputy Members (0) of Board Management For For 14 Approve Remuneration of Directors in the Aggregate Amount of SEK 3.2 Million; Approve Remuneration of Auditors Management For For 15 Reelect Akbar Seddigh (Chair), Hans Barella, Luciano Cattani, Laurent Leksell, Siaou-Sze Lien, Wolfgang Reim, Jan Secher and Birgitta Goransson as Directors Management For For 16 Ratify PricewaterhouseCoopers as Auditors Management For For 17 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 18a Authorize Repurchase of Issued Shares Management For For 18b Authorize Reissuance of Repurchased Shares Management For For 18c Approve Transfer of Shares to Participants in Performance Share Program 2012 Management For For 18d Approve Transfer of Shares to Cover Certain Expenditures in Connection with Performance Share Programs 2009, 2010, and 2011 Management For For 19 Approve Performance Share Plan 2012 Management For For 20 Approve 4:1 Stock Split Management For For 21 Amend Articles Re: Auditor Management For For 22 Authorize Chairman of Board and Representatives of Between Three and Five of Company's Largest Shareholders to Serve on Nominating Committee Management For For 23 Close Meeting Management None None ESSILOR INTERNATIONAL Meeting Date:MAY 16, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:EI Security ID:F31668100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.88 per Share Management For For 4 Renew Appointments of Pricewaterhousecoopers Audit as Auditor and Etienne Boris as Alternate Auditor Management For For 5 Renew Appointments of Mazars as Auditor and Jean-Louis Simon as Alternate Auditor Management For For 6 Reelect Yves Chevillotte as Director Management For For 7 Reelect Mireille Faugere as Director Management For For 8 Reelect Xavier Fontanet as Director Management For For 9 Elect Maureen Cavanagh as Director Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Approve Issuance of Shares up to 15 Percent of Issued Capital Per Year Reserved for Qualified Investors or Restricted Number of Investors Management For For 13 Introduce Possibility to Renounce to Double-Voting Rights for Long-Term Registered Shareholders Management For For 14 Authorize Filing of Required Documents/Other Formalities Management For For EXPERIAN PLC Meeting Date:JUL 18, 2012 Record Date:JUL 16, 2012 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Brian Cassin as Director Management For For 4 Re-elect Fabiola Arredondo as Director Management For For 5 Re-elect Chris Callero as Director Management For For 6 Re-elect Roger Davis as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Sir John Peace as Director Management For For 9 Re-elect Don Robert as Director Management For For 10 Re-elect Sir Alan Rudge as Director Management For For 11 Re-elect Judith Sprieser as Director Management For For 12 Re-elect David Tyler as Director Management For For 13 Re-elect Paul Walker as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For EXPERIAN PLC Meeting Date:NOV 20, 2012 Record Date:NOV 18, 2012 Meeting Type:SPECIAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Related Party Transaction and the Transaction Management For For FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GETINGE AB Meeting Date:MAR 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:GETIB Security ID:W3443C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Carl Bennet as Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports Management None None 7b Receive Consolidated Financial Statements and Statutory Reports Management None None 7c Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7d Receive the Board's Dividend Proposal Management None None 8 Receive the Board's Report and the Board Committee Reports Management None None 9 Receive President's Report Management None None 10 Approve Financial Statements and Statutory Reports Management For For 11 Approve Allocation of Income and Dividends of SEK 4.15 per Share Management For For 12 Approve Discharge of Board and President Management For For 13 Determine Number of Members (7) and Deputy Members of Board (0) Management For For 14 Approve Remuneration of Directors in the Amount of SEK 1.05 Million for Chairman and SEK 525,000 for Other Directors; Approve Remuneration for Committee Work Management For For 15 Reelect Carl Bennet, Johan Bygge, Cecilia Wennborg, Carola Lemne, Johan Malmquist, Johan Stern, and Mats Wahlstrom as Directors Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Close Meeting Management None None HANG LUNG PROPERTIES LTD. Meeting Date:APR 18, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:00101 Security ID:Y30166105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Shang Shing Yin as Director Management For For 3b Reelect Dominic Chiu Fai Ho as Director Management For For 3c Reelect Philip Nan Lok Chen as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against HENGAN INTERNATIONAL GROUP CO. LTD. Meeting Date:MAY 23, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:01044 Security ID:G4402L151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Xu Shui Shen as Director Management For For 4 Elect Sze Wong Kim as Director Management For For 5 Elect Hui Ching Chi as Director Management For For 6 Elect Wang Ming Fu as Director Management For For 7 Elect Ho Kwai Ching Mark as Director Management For For 8 Elect Zhou Fang Sheng as Director Management For For 9 Authorize Board to Fix Remuneration of Directors Management For For 10 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Reissuance of Repurchased Shares Management For Against INDUSTRIA DE DISENO TEXTIL (INDITEX) Meeting Date:JUL 17, 2012 Record Date:JUL 10, 2012 Meeting Type:ANNUAL Ticker:ITX Security ID:E6282J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Individual Financial Statements Management For For 2 Approve Consolidated Financial Statements and Discharge Directors Management For For 3 Approve Allocation of Income and Dividends of EUR 1.80 Per Share Management For For 4 Reelect Gartler SL as Director Management For For 5 Ratify Co-option of and Elect Jose Arnau Sierra as Director Management For For 6 Appoint Deloitte as Auditor Management For For 7 Amend Articles of Association Management For For 8 Amend Articles of General Meeting Regulations Management For For 9 Authorize Share Repurchase of up to 10 Percent Management For For 10 Approve Company's Corporate Web Site Management For For 11 Advisory Vote on Remuneration Report Management For Against 12 Receive Amendments to Board of Directors' Regulations Management None None 13 Authorize Board to Ratify and Execute Approved Resolutions Management For For LI & FUNG LIMITED Meeting Date:MAY 14, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:00494 Security ID:G5485F169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Victor Fung Kwok King as Director Management For For 3b Elect Bruce Philip Rockowitz as Director Management For For 3c Elect Paul Edward Selway-Swift as Director Management For For 3d Elect Margaret Leung Ko May Yee as Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against LUXOTTICA GROUP S.P.A. Meeting Date:APR 29, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:LUX Security ID:55068R202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management None None 2 Approve Allocation of Income Management For For 3 Approve Performance Shares Plan 2013-2017 Management For Against 4 Approve Remuneration Report Management For For MERCADOLIBRE, INC. Meeting Date:JUN 14, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emiliano Calemzuk Management For For 1.2 Elect Director Marcos Galperin Management For For 1.3 Elect Director Veronica Allende Serra Management For For 1.4 Elect Director Meyer Malka Management For For 1.5 Elect Director Javier Olivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MTU AERO ENGINES HOLDING AG Meeting Date:MAY 03, 2013 Record Date: Meeting Type:ANNUAL Ticker:MTX Security ID:D5565H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.35 per Share Management For Did Not Vote 3 Approve Discharge of Management Board for Fiscal 2012 Management For Did Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For Did Not Vote 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2013 Management For Did Not Vote 6 Approve Remuneration of Supervisory Board Management For Did Not Vote 7 Amend Articles Re: Company Name and Corporate Purpose Management For Did Not Vote 8a Elect Wilhelm Bender to the Supervisory Board Management For Did Not Vote 8b Elect Klaus Eberhardt to the Supervisory Board Management For Did Not Vote 8c Elect Juergen GeiBinger to the Supervisory Board Management For Did Not Vote 8d Elect Klaus Steffens to the Supervisory Board Management For Did Not Vote 8e Elect Marion Weissenberger-Eibl to the Supervisory Board Management For Did Not Vote NOBLE GROUP LTD. Meeting Date:APR 30, 2013 Record Date: Meeting Type:ANNUAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Richard Samuel Elman as Director Management For For 4 Elect Robert Tze Leung Chan as Director Management For Against 5 Elect David Gordon Eldon as Director Management For For 6 Elect Alan Howard Smith as Director Management For Against 7 Approve Directors' Fees Management For For 8 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 10 Authorize Share Repurchase Program Management For For 11 Approve Authority to Issue Shares under the Noble Group Share Option Scheme 2004 Management For Against 12 Approve Authority to Issue Shares under the Noble Group Limited Scrip Dividend Scheme Management For For 13 Approve Amendments to the Noble Group Performance Share Plan Management For Against 14 Approve Authority to Issue Shares under the Noble Group Performance Share Plan Management For Against NOVO NORDISK A/S Meeting Date:MAR 20, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:NOVO B Security ID:K7314N152 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Reports Management For For 3.1 Approve Remuneration of Directors for 2012 in the Aggregate Amount of DKK 9.4 Million Management For For 3.2 Approve Remuneration of Directors for 2013 in the Amount of DKK 1.5 Million for Chairman, DKK 1 Million for Vice Chairman, and Base Amount of DKK 500,000 for Other Members; Approve Remuneration for Committee Work Management For For 4 Approve Allocation of Income and Dividends of DKK 18 per Share Management For For 5.1 Elect Goran Ando (Chairman) as Director Management For For 5.2 Elect Jeppe Christiansen (Vice Chairman) as New Director Management For For 5.3a Elect Bruno Angelici as Director Management For For 5.3b Elect Henrik Gurtler as Director Management For For 5.3c Elect Liz Hewitt as Director Management For For 5.3d Elect Thomas Koestler as Director Management For For 5.3e Elect Hannu Ryopponen as Director Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7.1 Approve DKK 10 Million Reduction in Class B Share Capital via Share Cancellation Management For For 7.2 Approve Creation of up to DKK 78 Million Pool of Capital with or without Preemptive Rights Management For For 7.3 Authorize Repurchase up to 10 Percent of Share Capital Management For For 7.4 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 8 Other Business Management None None RECKITT BENCKISER GROUP PLC Meeting Date:MAY 02, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Adrian Bellamy as Director Management For For 5 Re-elect Peter Harf as Director Management For For 6 Re-elect Richard Cousins as Director Management For For 7 Re-elect Kenneth Hydon as Director Management For For 8 Re-elect Rakesh Kapoor as Director Management For For 9 Re-elect Andre Lacroix as Director Management For For 10 Re-elect Graham Mackay as Director Management For For 11 Re-elect Judith Sprieser as Director Management For For 12 Re-elect Warren Tucker as Director Management For For 13 Elect Adrian Hennah as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SAIPEM Meeting Date:APR 30, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SPM Security ID:T82000117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Director Management For Against 4 Approve Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For SYMRISE AG Meeting Date:MAY 14, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:SY1 Security ID:D827A1108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.65 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify KPMG as Auditors for Fiscal 2013 Management For For 6 Amend Articles Re: Remuneration of the Supervisory Board Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion; Approve Creation of EUR 23 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Approve Remuneration System for Management Board Members Management For For THE SAGE GROUP PLC Meeting Date:MAR 01, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:SGE Security ID:G7771K134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Donald Brydon as Director Management For For 4 Re-elect Guy Berruyer as Director Management For For 5 Re-elect Paul Harrison as Director Management For For 6 Re-elect Tamara Ingram as Director Management For For 7 Re-elect Ruth Markland as Director Management For For 8 Re-elect Ian Mason as Director Management For For 9 Re-elect Mark Rolfe as Director Management For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For THE SAGE GROUP PLC Meeting Date:JUN 03, 2013 Record Date:MAY 30, 2013 Meeting Type:SPECIAL Ticker:SGE Security ID:G7771K134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Market Purchase of Ordinary Shares Management For For 3 Authorise Issue of Equity with Pre-emptive Rights Management For For 4 Authorise Issue of Equity without Pre-emptive Rights Management For For THE WEIR GROUP PLC Meeting Date:MAY 01, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:WEIR Security ID:G95248137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Charles Berry as Director Management For For 5 Re-elect Keith Cochrane as Director Management For For 6 Re-elect Alan Ferguson as Director Management For For 7 Re-elect Melanie Gee as Director Management For For 8 Re-elect Richard Menell as Director Management For For 9 Re-elect John Mogford as Director Management For For 10 Re-elect Lord Robertson of Port Ellen as Director Management For For 11 Re-elect Lord Smith of Kelvin as Director Management For For 12 Re-elect Jon Stanton as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UMICORE Meeting Date:APR 30, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.00 per Share Management For For 4 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Reelect Isabelle Bouillot as Director Management For For 7.2 Reelect Shohei Naito as Director Management For For 7.3 Elect Frans van Daele as Independent Director Management For For 7.4 Elect Barabara Kux as Independent Director Management For For 7.5 Approve Remuneration of Directors Management For For 1 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For UNITED OVERSEAS BANK LIMITED Meeting Date:APR 25, 2013 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:V96194127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend and Special Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman of the Bank for the Period from January 2012 to December 2012 Management For Against 5 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Wee Ee Cheong as Director Management For For 7 Elect Franklin Leo Lavin as Director Management For For 8 Elect James Koh Cher Siang as Director Management For For 9 Elect Ong Yew Huat as Director Management For For 10 Elect Wee Cho Yaw as Director Management For Against 11 Elect Cham Tao Soon as Director Management For For 12 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 13 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 14 Approve Issuance of Preference Shares Management For For 15 Authorize Share Repurchase Program Management For For WOOLWORTHS LTD. Meeting Date:NOV 22, 2012 Record Date:NOV 20, 2012 Meeting Type:ANNUAL Ticker:WOW Security ID:Q98418108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect John Frederick Astbury as a Director Management For For 2b Elect Thomas William Pockett as a Director Management For For 2c Elect Christine Cross as a Director Management For For 2d Elect Allan Douglas Mackay as a Director Management For For 2e Elect Michael James Ullmer as a Director Management For For 3a Approve the Grant of 122,470 Performance Rights to Grant O'Brien, Managing Director and Chief Executive Officer of the Company Management For For 3b Approve the Grant of 88,401 Performance Rights to Tom Pockett, Finance Director of the Company Management For For 4 Approve the Renewal of the Proportional Takeover Provisions Management For For 5 Approve the Adoption of the Remuneration Report Management For For 6 Approve the Reduction of Share Capital Management For For WOOLWORTHS LTD. Meeting Date:NOV 22, 2012 Record Date:NOV 20, 2012 Meeting Type:SPECIAL Ticker:WOW Security ID:Q98418108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Amendments to the Company's Constitution Shareholder Against Against WORLEYPARSONS LIMITED Meeting Date:OCT 23, 2012 Record Date:OCT 21, 2012 Meeting Type:ANNUAL Ticker:WOR Security ID:Q9857K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Erich Fraunschiel as a Director Management For For 2b Elect Wang Xiao Bin as a Director Management For For 2c Elect Christopher Haynes as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For 4 Approve the Grant of Up to 53,084 Performance Rights to Andrew Wood, Chief Executive Officer and Managing Director of the Company Management For For 5 Approve the Increase in Maximum Aggregate Fee Pool of Non-Executive Directors Management None For Franklin Global Real Estate Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 20, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For Withhold 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Richard H. Klein Management For For 1.6 Elect Director James H. Richardson Management For For 1.7 Elect Director Martin A. Simonetti Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AMERICAN ASSETS TRUST, INC. Meeting Date:JUL 10, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest S. Rady Management For For 1.2 Elect Director John W. Chamberlain Management For For 1.3 Elect Director Larry E. Finger Management For For 1.4 Elect Director Alan D. Gold Management For For 1.5 Elect Director Duane A. Nelles Management For For 1.6 Elect Director Thomas S. Olinger Management For For 1.7 Elect Director Robert S. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN ASSETS TRUST, INC. Meeting Date:JUN 13, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest S. Rady Management For For 1.2 Elect Director John W. Chamberlain Management For For 1.3 Elect Director Larry E. Finger Management For For 1.4 Elect Director Duane A. Nelles Management For Withhold 1.5 Elect Director Thomas S. Olinger Management For For 1.6 Elect Director Robert S. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 30, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:A17 Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of HSBC Institutional Trust Services (Singapore) Limited, the Statement by Ascendas Funds Management (S) Limited, and the Audited Financial Statements of Ascendas Real Estate Investment Trust Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Alan B. Buckelew Management For For 1.3 Elect Director Bruce A. Choate Management For For 1.4 Elect Director John J. Healy, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For BOARDWALK REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BEI.UN Security ID:096631106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Trustees at Not More Than Seven Management For For 2.1 Elect Trustee James R. Dewald Management For For 2.2 Elect Trustee Gary Goodman Management For For 2.3 Elect Trustee Arthur L. Havener Jr. Management For For 2.4 Elect Trustee Sam Kolias Management For For 2.5 Elect Trustee Samantha Kolias Management For For 2.6 Elect Trustee Al W. Mawani Management For For 2.7 Elect Trustee Andrea M. Stephen Management For For 3 Approve Deloitte LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 4 Re-approve Deferred Unit Plan Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zoe Baird Budinger Management For Against 1.2 Elect Director Carol B. Einiger Management For For 1.3 Elect Director Jacob A. Frenkel Management For For 1.4 Elect Director Joel I. Klein Management For For 1.5 Elect Director Douglas T. Linde Management For For 1.6 Elect Director Matthew J. Lustig Management For For 1.7 Elect Director Alan J. Patricof Management For For 1.8 Elect Director Owen D. Thomas Management For For 1.9 Elect Director Martin Turchin Management For Against 1.10 Elect Director David A. Twardock Management For For 1.11 Elect Director Mortimer B. Zuckerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Anthony A. Nichols, Sr. Management For For 1.3 Elect Director Gerard H. Sweeney Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Charles P. Pizzi Management For For 1.7 Elect Director James C. Diggs Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRE PROPERTIES, INC. Meeting Date:APR 24, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:BRE Security ID:05564E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving F. Lyons, III Management For For 1.2 Elect Director Paula F. Downey Management For For 1.3 Elect Director Christopher J. McGurk Management For For 1.4 Elect Director Matthew T. Medeiros Management For For 1.5 Elect Director Constance B. Moore Management For For 1.6 Elect Director Jeanne R. Myerson Management For For 1.7 Elect Director Jeffrey T. Pero Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Dennis E. Singleton Management For For 1.10 Elect Director Thomas P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For BROOKFIELD OFFICE PROPERTIES INC. Meeting Date:APR 25, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BPO Security ID:112900105 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director William T. Cahill Management For For A2 Elect Director Christie J.B. Clark Management For For A3 Elect Director Richard B. Clark Management For Withhold A4 Elect Director Jack L. Cockwell Management For For A5 Elect Director Dennis H. Friedrich Management For For A6 Elect Director Michael Hegarty Management For For A7 Elect Director Brian W. Kingston Management For For A8 Elect Director Paul J. Massey Jr. Management For For A9 Elect Director F. Allan McDonald Management For For A10 Elect Director Robert L. Stelzl Management For For A11 Elect Director John E. Zuccotti Management For For B Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For C Advisory Vote on Executive Compensation Approach Management For For D Amend Stock Option Plan Management For Against E Approve Stock Option Plan Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN APARTMENT PROPERTIES REIT Meeting Date:MAY 21, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:CAR.UN Security ID:134921105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Harold Burke Management For For 1.2 Elect Trustee David Ehrlich Management For For 1.3 Elect Trustee Paul Harris Management For For 1.4 Elect Trustee Edwin F. Hawken Management For For 1.5 Elect Trustee Thomas Schwartz Management For For 1.6 Elect Trustee Michael Stein Management For For 1.7 Elect Trustee Stanley Swartzman Management For For 1.8 Elect Trustee Elaine Todres Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Unitholder Rights Plan Management For For 4 Approve Advance Notice Policy Management For For 5 Allow Electronic Distribution of Company Communications Management For For CANADIAN REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 16, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:REF.UN Security ID:13650J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee John A. Brough Management For For 1.2 Elect Trustee James D. Fisher Management For For 1.3 Elect Trustee Brian M. Flood Management For For 1.4 Elect Trustee Andrew L. Hoffman Management For For 1.5 Elect Trustee Stephen E. Johnson Management For For 1.6 Elect Trustee W. Reay Mackay Management For For 1.7 Elect Trustee Mary C. Ritchie Management For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CAPITACOMMERCIAL TRUST LTD. Meeting Date:APR 16, 2013 Record Date: Meeting Type:ANNUAL Ticker:C61 Security ID:Y1091F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Trustee's Report, Manager's Statement, Financial Statements, and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Authorize Unit Repurchase Program Management For For CAPITALAND LIMITED Meeting Date:APR 26, 2013 Record Date: Meeting Type:ANNUAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Approve Directors' Fees Management For For 4a Elect Ng Kee Choe as Director Management For For 4b Elect Peter Seah Lim Huat as Director Management For For 5a Elect Amirsham Bin A Aziz as Director Management For Against 5b Elect Stephen Lee Ching Yen as Director Management For For 5c Elect Lim Ming Yan as Director Management For For 6 Reappoint KPMG LLP Auditors and Authorize Board to Fix Their Remuneration Management For For 7a Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7b Approve Grant of Awards and Issue Shares Pursuant to the CapitaLand Performance Share Plan 2010 and the CapitaLand Restricted Share Plan 2010 Management For For CAPITALAND LIMITED Meeting Date:APR 26, 2013 Record Date: Meeting Type:SPECIAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Share Repurchase Program Management For For CAPITAMALL TRUST LTD Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:C38U Security ID:Y1100L160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Report of Trustee, Statement of Manager and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Amend Trust Deed Re: Repurchase of Units Management For For 5 Authorize Share Repurchase Program Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen D. Lebovitz Management For For 1.2 Elect Director Thomas J. DeRosa Management For For 1.3 Elect Director Matthew S. Dominski Management For For 1.4 Elect Director Kathleen M. Nelson Management For For 1.5 Elect Director Winston W. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CDL HOSPITALITY TRUSTS Meeting Date:APR 26, 2013 Record Date: Meeting Type:ANNUAL Ticker:J85 Security ID:Y1233P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Trustee-Manager's Report, Statement by the CEO of the Trustee-Manager, Trustee's Report, Manager's Report, and Auditors' Report Management For For 2 Reappoint KPMG LLP as Auditors and Authorize H-REIT Manager and HBT Trustee-Manager to Fix Their Remuneration Management For For 3 Approve Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Other Business Management For Against CENTRO RETAIL AUSTRALIA Meeting Date:OCT 31, 2012 Record Date:OCT 29, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:CRF Security ID:Q2227T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Clive Appleton as a Director Management For For 2b Elect Bob Edgar as a Director Management For For 2c Elect Timothy (Tim) Hammon as a Director Management For For 2d Elect Charles Macek as a Director Management For For 2e Elect Fraser MacKenzie as a Director Management For For 2f Elect Debra Stirling as a Director Management For For 3 Approve the Adoption of the Remuneration Report Management For For 4 Approve the Grant of Up to A$1.08 Million Worth of Performance Rights to Steven Sewell, CEO of the Company Management For For CENTRO RETAIL AUSTRALIA Meeting Date:JAN 22, 2013 Record Date:JAN 20, 2013 Meeting Type:SPECIAL Ticker:CRF Security ID:Q2227T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Change of Company Name to Federation Limited Management For For CHARTER HALL RETAIL REIT Meeting Date:OCT 22, 2012 Record Date:OCT 20, 2012 Meeting Type:SPECIAL Ticker:CQR Security ID:Q2308D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Alan Rattray-Wood as a Director Management For For CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 28, 2013 Meeting Type:ANNUAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Hao Jian Min as Director Management For For 3b Elect Xiao Xiao as Director Management For Against 3c Elect Guo Yong as Director Management For Against 3d Elect Kan Hongbo as Director Management For Against 3e Elect Wong Ying Ho, Kennedy as Director Management For For 3f Elect Fan Hsu Lai Tai, Rita as Director Management For For 3g Elect Li Man Bun, Brian David as Director Management For Against 4 Authorize Board to Fix the Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 28, 2013 Meeting Type:SPECIAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Master CSCECL Group Engagement Agreement and the Proposed Cap Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 22, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against CUBESMART Meeting Date:MAY 29, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Dean Jernigan Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Daniel B. Hurwitz Management For For 1.6 Elect Director Volker Kraft Management For For 1.7 Elect Director Rebecca L. Maccardini Management For For 1.8 Elect Director Victor B. MacFarlane Management For For 1.9 Elect Director Craig Macnab Management For For 1.10 Elect Director Scott D. Roulston Management For For 1.11 Elect Director Barry A. Sholem Management For For 2 Increase Authorized Common Stock Management For For 3 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DERWENT LONDON PLC Meeting Date:MAY 17, 2013 Record Date:MAY 15, 2013 Meeting Type:ANNUAL Ticker:DLN Security ID:G27300105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robert Rayne as Director Management For For 5 Re-elect John Ivey as Director Management For For 6 Re-elect John Burns as Director Management For For 7 Re-elect Simon Silver as Director Management For For 8 Re-elect Damian Wisniewski as Director Management For For 9 Re-elect Nigel George as Director Management For For 10 Re-elect David Silverman as Director Management For For 11 Re-elect Paul Williams as Director Management For For 12 Re-elect Stuart Corbyn as Director Management For For 13 Re-elect Robert Farnes as Director Management For For 14 Re-elect June de Moller as Director Management For For 15 Re-elect Stephen Young as Director Management For For 16 Elect Simon Fraser as Director Management For For 17 Reappoint BDO LLP as Auditors Management For For 18 Authorise Board to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DEUTSCHE EUROSHOP AG Meeting Date:JUN 20, 2013 Record Date: Meeting Type:ANNUAL Ticker:DEQ Security ID:D1854M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For Did Not Vote 3 Approve Discharge of Management Board for Fiscal 2012 Management For Did Not Vote 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For Did Not Vote 5 Ratify BDO AG as Auditors for Fiscal 2013 Management For Did Not Vote 6.1 Reelect Manfred Zass to the Supervisory Board Management For Did Not Vote 6.2 Reelect Alexander Otto to the Supervisory Board Management For Did Not Vote 6.3 Reelect Henning Kreke to the Supervisory Board Management For Did Not Vote 7 Approve Creation of EUR 27 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For Did Not Vote DEXUS PROPERTY GROUP Meeting Date:NOV 05, 2012 Record Date:NOV 03, 2012 Meeting Type:ANNUAL Ticker:DXS Security ID:Q3190P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Adoption of the Remuneration Report Management For For 2 Approve the Spill Resolution Management None Against 3.1 Approve the DEXUS Transitional Performance Rights Plan Management For Abstain 3.2 Approve the DEXUS Short Term Incentive Performance Rights Plan and the DEXUS Long Term Incentive Performance Rights Plan Management For For 4 Approve the Grant of 453,417 Performance Rights to Darren Steinberg, Executive Director of the Company Management For Abstain 5.1 Elect Richard Sheppard as a Director Management For For 5.2 Elect Chris Beare as a Director Management For For 5.3 Elect John Conde as a Director Management For For 5.4 Elect Peter St George as a Director Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Michael F. Foust Management For For 1C Elect Director Laurence A. Chapman Management For For 1D Elect Director Kathleen Earley Management For For 1E Elect Director Ruann F. Ernst Management For For 1F Elect Director Kevin J. Kennedy Management For For 1G Elect Director William G. LaPerch Management For For 1H Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:JUN 04, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For Withhold 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For For 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director William E. Simon, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Communications Shareholder Against For EQUITY RESIDENTIAL Meeting Date:JUN 13, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director B. Joseph White Management For For 1.11 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability Shareholder Against Against ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 14, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Issie N. Rabinovitch Management For Withhold 1.3 Elect Director Thomas E. Randlett Management For For 2 Declassify the Board of Directors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EUROCOMMERCIAL PROPERTIES NV Meeting Date:NOV 06, 2012 Record Date:OCT 09, 2012 Meeting Type:ANNUAL Ticker:ECMPA Security ID:N31065142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Dividends Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Discussion of Supervisory Board Profile Management None None 8 Reelect H.W. Bolland to Supervisory Board Management For For 9 Reelect P.W Haasbroek to Supervisory Board Management For For 10 Reelect J.P. Lewis as CEO Management For For 11 Reelect E.J. van Garderen to Executive Board Management For For 12 Approve Remuneration of Supervisory Board Management For For 13 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Notification of the Proposed Reappointment of B.T.M Steins Bisschops and A. Plomp as Directors of Stichting Administratiekantoor Eurocommercial Properties Management None None 16 Grant Board Authority to Issue Shares Up To 50 Percent of Issued Capital Management For Against 17 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Other Business (Non-Voting) Management None None 19 Close Meeting Management None None EXTRA SPACE STORAGE INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Anthony Fanticola Management For For 1.4 Elect Director Hugh W. Horne Management For For 1.5 Elect Director Joseph D. Margolis Management For For 1.6 Elect Director Roger B. Porter Management For For 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 01, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Clark Management For Withhold 1.2 Elect Director Mary Lou Fiala Management For For 1.3 Elect Director J. Bruce Flatt Management For For 1.4 Elect Director John K. Haley Management For For 1.5 Elect Director Cyrus Madon Management For For 1.6 Elect Director Sandeep Mathrani Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark R. Patterson Management For For 1.9 Elect Director John G. Schreiber Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:JUL 19, 2012 Record Date: Meeting Type:SPECIAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Share Repurchase Program Management For For GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:JUL 19, 2012 Record Date: Meeting Type:ANNUAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend of SGD 0.03 Per Share Management For For 3 Reelect Seek Ngee Huat as Director Management For For 4 Reelect Tham Kui Seng as Director Management For For 5 Reelect Ming Zhi Mei as Director Management For For 6 Reelect Paul Cheng Ming Fun as Director Management For For 7 Reelect Yoichiro Furuse as Director Management For For 8 Approve Directors' Fees of $1.5 Million for the Year Ending March 31, 2013 Management For For 9 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 11 Approve Issuance of Shares and Grant of Awards Under the GLP Performance Share Plan and GLP Restricted Share Plan Management For Against GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:DEC 03, 2012 Record Date: Meeting Type:SPECIAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Properties to a Real Estate Investment Trust in Japan Management For For GOODMAN GROUP Meeting Date:NOV 16, 2012 Record Date:NOV 14, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:GMG Security ID:Q4229H119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt the Financial Statements and Reports of the Directors and Auditor of Goodman Logistics (HK) Limited Management For For 2 Appoint KPMG as Auditors of Goodman Logistics (HK) Limited Management For For 3 Elect Ian Ferrier as a Director of Goodman Limited Management For For 4 Elect Jim Sloman as a Director of Goodman Limited Management For For 5 Elect Philip Yan Hok Fan as a Director of Goodman Limited Management For For 6 Elect Rebecca McGrath as a Director of Goodman Limited Management For For 7 Elect Philip Pearce as a Director of Goodman Logistics (HK) Limited Management For For 8 Approve the Adoption of the Remuneration Report Management For For 9 Approve the Long Term Incentive Plan Management For For 10 Approve the Grant of 927,152 Performance Rights to Gregory Goodman Management For For 11 Approve the Grant of 298,013 Performance Rights to Philip Pearce Management For For 12 Approve the Amendments to Goodman Logistics (HK) Limited's Articles of Association Management For For GPT GROUP Meeting Date:MAY 02, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:GPT Security ID:Q4252X155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert Ferguson as a Director Management For For 2 Elect Anne McDonald as a Director Management For For 3 Elect Brendan Crotty as a Director Management For For 4 Elect Eileen Doyle as a Director Management For For 5 Approve the Remuneration Report Management For For 6 Approve the Grant of Performance Rights to Michael Cameron, Managing Director and Chief Executive Officer of the Company Management For For 7 Approve the Amendments to the Company's Constitution Management For For 8 Approve the Amendments to the Trust Deed Management For For GREAT PORTLAND ESTATES PLC Meeting Date:JUL 05, 2012 Record Date:JUL 03, 2012 Meeting Type:ANNUAL Ticker:GPOR Security ID:G40712179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Nick Sanderson as Director Management For For 5 Re-elect Toby Courtauld as Director Management For For 6 Re-elect Neil Thompson as Director Management For For 7 Re-elect Martin Scicluna as Director Management For For 8 Re-elect Charles Irby as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Jonathan Short as Director Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GSW IMMOBILIEN AG Meeting Date:JUN 18, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:GIB Security ID:D31311109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.90 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2013 Management For For 6 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Management For For 7 Approve Creation of EUR 7.5 Million Pool of Capital to Guarantee Conversion Right Management For For 8 Allow Exclusion of Preemtive Rights for Share Issuances Against Contributions in Cash Under Existing Capital Authorization Management For For 9 Amend Affiliation Agreement with Subsidiary GSW Acquisition 3 GmbH Management For For 10 Amend Affiliation Agreement with Subsidiary GSW Grundvermoegens- und Vertriebsgesellschaft mbH Management For For 11 Approve Affiliation Agreements with Subsidiary GSW Corona GmbH Management For For 12 Approve Remuneration System for Management Board Members Management For For 13 Remove Eckart John von Freyend from the Supervisory Board Shareholder Against Against 14 Approve Vote of No Confidence Against Management Board Chairman Bernd Kottmann Shareholder Against Against HAMMERSON PLC Meeting Date:MAY 09, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:HMSO Security ID:G4273Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect David Tyler as Director Management For For 5 Elect Jean-Philippe Mouton as Director Management For For 6 Elect Gwyn Burr as Director Management For For 7 Re-elect David Atkins as Director Management For For 8 Re-elect Peter Cole as Director Management For For 9 Re-elect Timon Drakesmith as Director Management For For 10 Re-elect Terry Duddy as Director Management For For 11 Re-elect Jacques Espinasse as Director Management For For 12 Re-elect Judy Gibbons as Director Management For For 13 Re-elect John Hirst as Director Management For For 14 Re-elect Anthony Watson as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve Increase in Maximum Aggregate Fees Payable to Directors Management For For HANG LUNG PROPERTIES LTD. Meeting Date:APR 18, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:00101 Security ID:Y30166105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Shang Shing Yin as Director Management For For 3b Reelect Dominic Chiu Fai Ho as Director Management For For 3c Reelect Philip Nan Lok Chen as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against HCP, INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Flaherty, III Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Lauralee E. Martin Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Peter L. Rhein Management For For 1g Elect Director Kenneth B. Roath Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEALTH CARE REIT, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Ballard, Jr. Management For For 1.2 Elect Director George L. Chapman Management For For 1.3 Elect Director Thomas J. DeRosa Management For For 1.4 Elect Director Jeffrey H. Donahue Management For For 1.5 Elect Director Peter J. Grua Management For For 1.6 Elect Director Fred S. Klipsch Management For For 1.7 Elect Director Sharon M. Oster Management For For 1.8 Elect Director Jeffrey R. Otten Management For For 1.9 Elect Director Judith C. Pelham Management For For 1.10 Elect Director R. Scott Trumbull Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Adler Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director David J. Hartzell Management For For 1.5 Elect Director Sherry A. Kellett Management For For 1.6 Elect Director Mark F. Mulhern Management For For 1.7 Elect Director L. Glenn Orr, Jr. Management For Withhold 1.8 Elect Director O. Temple Sloan, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOME PROPERTIES, INC. Meeting Date:APR 30, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:HME Security ID:437306103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Blank Management For For 1.2 Elect Director Alan L. Gosule Management For For 1.3 Elect Director Leonard F. Helbig, III Management For For 1.4 Elect Director Thomas P. Lydon, Jr. Management For For 1.5 Elect Director Edward J. Pettinella Management For For 1.6 Elect Director Clifford W. Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HONGKONG LAND HOLDINGS LTD. Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:H78 Security ID:G4587L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Report and Declare Final Dividend Management For For 2 Reelect Lord Leach of Fairford as Director Management For Against 3 Reelect Richard Lee as Director Management For Against 4 Reelect Yiu Kai Pang as Director Management For Abstain 5 Elect Lord Sassoon as Director Management For Against 6 Reelect John Witt as Director Management For Abstain 7 Elect Michael Wu as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Reappoint PricewaterhouseCoopers LLP Auditors and Authorise Board to Fix Their Remuneration Management For For 10 Authorise Issue of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For 11 Authorise Share Repurchase Program Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sheila C. Bair Management For For 1.2 Elect Director Robert M. Baylis Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann M. Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HUFVUDSTADEN AB Meeting Date:MAR 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:HUFV A Security ID:W30061126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Approve Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 2.60 per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (9) and Deputy Members (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 400,000 for Chairman and SEK 200,000 for Other Non-executive Directors; Approve Remuneration of Auditors Management For For 14 Reelect Claes Boustedt, Bengt Braun, Peter Egardt, Louise Lindh, Fredrik Lundberg, Hans Mertzig, Sten Peterson, Anna-Greta Sjoberg, and Ivo Stopner as Directors; Elect KPMG as Auditor Management For Against 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Repurchase of Class A Shares up to Ten Percent of Total Issued Share Capital and Reissuance of Class A Shares Without Preemptive Rights Management For For 17 Close Meeting Management None None HYSAN DEVELOPMENT CO. LTD. Meeting Date:MAY 15, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:00014 Security ID:Y38203124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Frederick Peter Churchouse as Director Management For For 2b Elect Chien Lee as Director Management For For 2c Elect Michael Tze Hau Lee as Director Management For For 2d Elect Joseph Chung Yin Poon as Director Management For For 2e Elect Wendy Wen Yee Yung as Director Management For For 3 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For JAPAN REAL ESTATE INVESTMENT CORP. Meeting Date:MAR 19, 2013 Record Date:JAN 31, 2013 Meeting Type:SPECIAL Ticker:8952 Security ID:J27523109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Reflect Changes in Law Management For For 2 Elect Executive Director Terasawa, Noritada Management For For 3 Elect Alternate Executive Director Katayama, Hiroshi Management For For 4.1 Appoint Supervisory Director Kusakabe, Kenji Management For Against 4.2 Appoint Supervisory Director Okanoya, Tomohiro Management For For KEPPEL LAND LTD. Meeting Date:APR 19, 2013 Record Date: Meeting Type:SPECIAL Ticker:K17 Security ID:V87778102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Award of Shares to Non-Executive Directors as Part of Their Remuneration Management For For 2 Approved Proposed Amendment to Article 82(B) of the Articles of Association Management For For KEPPEL LAND LTD. Meeting Date:APR 19, 2013 Record Date: Meeting Type:ANNUAL Ticker:K17 Security ID:V87778102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Lim Ho Kee as Director Management For For 4 Elect Edward Lee Kwong Foo as Director Management For For 5 Elect Koh-Lim Wen Gin as Director Management For For 6 Elect Ang Wee Gee as Director Management For For 7 Elect Loh Chin Hua as Director Management For For 8 Elect Tan Yam Pin as Director Management For For 9 Approve Directors' Fees Management For For 10 Reappoint Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 11 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 12 Authorize Share Repurchase Program Management For For 13 Approve Mandate for Transactions with Related Parties Management For For KILROY REALTY CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Kilroy, Jr. Management For For 1.2 Elect Director Edward F. Brennan Management For Withhold 1.3 Elect Director William P. Dickey Management For Withhold 1.4 Elect Director Scott S. Ingraham Management For Withhold 1.5 Elect Director Dale F. Kinsella Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against KIMCO REALTY CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Phillip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director F. Patrick Hughes Management For For 1.7 Elect Director Frank Lourenso Management For For 1.8 Elect Director Colombe M. Nicholas Management For For 1.9 Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KLEPIERRE Meeting Date:APR 11, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Bertrand de Feydeau as Supervisory Board Member Management For Against 6 Reelect Vivien Levy-Garboua as Supervisory Board Member Management For Against 7 Ratify Appointment of Catherine Simoni as Supervisory Board Member Management For For 8 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For Against 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 60 Million Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For For 12 Approve Issuance of Equity or Equity-Linked Securities for Private Placements up to Aggregate Nominal Amount of EUR 40 Million Management For For 13 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 14 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 15 Authorize Capitalization of Reserves of Up to EUR 100 Million for Bonus Issue or Increase in Par Value Management For For 16 Approve Employee Stock Purchase Plan Management For For 17 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 10 to 16 Above at EUR 100 Million Management For For 18 Authorize Filing of Required Documents/Other Formalities Management For For LAND SECURITIES GROUP PLC Meeting Date:JUL 19, 2012 Record Date:JUL 17, 2012 Meeting Type:ANNUAL Ticker:LAND Security ID:G5375M118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Alison Carnwath as Director Management For For 5 Re-elect Robert Noel as Director Management For For 6 Re-elect Martin Greenslade as Director Management For For 7 Re-elect Richard Akers as Director Management For For 8 Re-elect Kevin O'Byrne as Director Management For For 9 Re-elect Sir Stuart Rose as Director Management For For 10 Re-elect Simon Palley as Director Management For For 11 Re-elect David Rough as Director Management For For 12 Re-elect Christopher Bartram as Director Management For For 13 Elect Stacey Rauch as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 21 Approve Sharesave Plan Management For For 22 Amend 2005 Long Term Incentive Plan Management For For LIBERTY PROPERTY TRUST Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LRY Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For For 1.2 Elect Director Thomas C. DeLoach, Jr. Management For For 1.3 Elect Director Katherine Elizabeth Dietze Management For For 1.4 Elect Director Daniel P. Garton Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director M. Leanne Lachman Management For For 1.7 Elect Director David L. Lingerfelt Management For Withhold 1.8 Elect Director Stephen D. Steinour Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MAPLETREE LOGISTICS TRUST Meeting Date:JUL 17, 2012 Record Date: Meeting Type:ANNUAL Ticker:M44U Security ID:Y5759Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Report of Trustee, Statement by Manager, and Auditors' Report Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Other Business (Voting) Management For Against MITSUBISHI ESTATE CO LTD Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8802 Security ID:J43916113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Kimura, Keiji Management For For 2.2 Elect Director Sugiyama, Hirotaka Management For For 2.3 Elect Director Yanagisawa, Yutaka Management For For 2.4 Elect Director Kono, Masaaki Management For For 2.5 Elect Director Kazama, Toshihiko Management For For 2.6 Elect Director Kato, Jo Management For For 2.7 Elect Director Aiba, Naoto Management For For 2.8 Elect Director Ono, Masamichi Management For For 2.9 Elect Director Okusa, Toru Management For For 2.10 Elect Director Matsuhashi, Isao Management For For 2.11 Elect Director Tokiwa, Fumikatsu Management For For 2.12 Elect Director Gomi, Yasumasa Management For For 2.13 Elect Director Tomioka, Shuu Management For For 3 Approve Takeover Defense Plan (Poison Pill) Management For Against MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 11 Management For For 2.1 Elect Director Iwasa, Hiromichi Management For For 2.2 Elect Director Komoda, Masanobu Management For For 2.3 Elect Director Iinuma, Yoshiaki Management For For 2.4 Elect Director Saito, Hitoshi Management For For 2.5 Elect Director Kitahara, Yoshikazu Management For For 2.6 Elect Director Asai, Hiroshi Management For For 2.7 Elect Director Iino, Kenji Management For For 2.8 Elect Director Fujibayashi, Kiyotaka Management For For 2.9 Elect Director Urano, Mitsudo Management For For 2.10 Elect Director Matsushima, Masayuki Management For For 2.11 Elect Director Yamashita, Toru Management For For 2.12 Elect Director Egashira, Toshiaki Management For For 3 Approve Annual Bonus Payment to Directors Management For For 4 Approve Retirement Bonus Payment for Director Management For For NORWEGIAN PROPERTY ASA Meeting Date:APR 11, 2013 Record Date: Meeting Type:ANNUAL Ticker:NPRO Security ID:R6370J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management None None 2 Approve Notice of Meeting and Agenda Management For For 3 Designate Inspector(s) of Minutes of Meeting Management None None 4 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 0.20 per Share Management For For 5 Elect Directors (No directors are up for election this year) Management None None 6 Elect Jan Ole Stangeland and Peter Groth as New Members of Nominating Committee Management For For 7 Approve Remuneration of Directors in the Amount of NOK 500,000 for Chairman, NOK 400,000 for the Vice Chairman, and NOK 275,000 for Other Members Management For For 8 Approve Remuneration of Nomination Committee Members in the Amount of NOK 50,000 for Chairman and NOK 30,000 for Other Members Management For For 9 Approve Remuneration of Auditors Management For For 10 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 11 Discuss Company's Corporate Governance Statement Management None None 12a Approve Issuance of Shares for a Private Placement for Cash Consideration Management For For 12b Approve Issuance of Shares for a Private Placement for Payment in Kind Management For For 13 Approve Issuance of Convertible Loan without Preemptive Rights Management For For 14 Authorize Share Repurchase Program Management For For PEBBLEBROOK HOTEL TRUST Meeting Date:JUL 10, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against PEBBLEBROOK HOTEL TRUST Meeting Date:JUN 17, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST PROPERTIES, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Ronald de Waal Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For Against 1f Elect Director Irving F. Lyons III Management For For 1g Elect Director Jeffrey L. Skelton Management For For 1h Elect Director D. Michael Steuert Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For PUBLIC STORAGE Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For Withhold 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAMCO-GERSHENSON PROPERTIES TRUST Meeting Date:JUN 04, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RPT Security ID:751452202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Blank Management For For 1.2 Elect Director Dennis Gershenson Management For For 1.3 Elect Director Arthur H. Goldberg Management For For 1.4 Elect Director Robert A. Meister Management For For 1.5 Elect Director David J. Nettina Management For For 1.6 Elect Director Matthew L. Ostrower Management For For 1.7 Elect Director Joel M. Pashcow Management For For 1.8 Elect Director Mark K. Rosenfeld Management For For 1.9 Elect Director Michael A. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REALTY INCOME CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director A. Larry Chapman Management For For 1c Elect Director Priya Cherian Huskins Management For For 1d Elect Director Thomas A. Lewis Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director C. Ronald Blankenship Management For For 1.4 Elect Director A.R. Carpenter Management For For 1.5 Elect Director J. Dix Druce, Jr. Management For For 1.6 Elect Director Mary Lou Fiala Management For For 1.7 Elect Director Douglas S. Luke Management For For 1.8 Elect Director David P. O'Connor Management For For 1.9 Elect Director John C. Schweitzer Management For For 1.10 Elect Director Brian M. Smith Management For For 1.11 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For RIOCAN REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 05, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:REI.UN Security ID:766910103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Bonnie Brooks Management For For 1.2 Elect Trustee Clare R. Copeland Management For Withhold 1.3 Elect Trustee Raymond M. Gelgoot Management For For 1.4 Elect Trustee Paul Godfrey Management For For 1.5 Elect Trustee Dale H. Lastman Management For For 1.6 Elect Trustee Sharon Sallows Management For For 1.7 Elect Trustee Edward Sonshine Management For For 1.8 Elect Trustee Charles M. Winograd Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Approve Advance Notice Policy Management For For 4 Amend Declaration of Trust Management For For SABRA HEALTH CARE REIT, INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:SBRA Security ID:78573L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig A. Barbarosh Management For For 1b Elect Director Robert A. Ettl Management For For 1c Elect Director Michael J. Foster Management For For 1d Elect Director Richard K. Matros Management For For 1e Elect Director Milton J. Walters Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:MAY 09, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John L. Harrington Management For Withhold 2 Elect Director Adam D. Portnoy Management For Withhold 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SHAFTESBURY PLC Meeting Date:FEB 08, 2013 Record Date:FEB 06, 2013 Meeting Type:ANNUAL Ticker:SHB Security ID:G80603106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Gordon McQueen as Director Management For For 5 Re-elect Oliver Marriott as Director Management For For 6 Re-elect Hilary Riva as Director Management For For 7 Re-elect Jill Little as Director Management For For 8 Re-elect Jonathan Lane as Director Management For For 9 Re-elect Brian Bickell as Director Management For For 10 Re-elect Simon Quayle as Director Management For For 11 Re-elect Thomas Welton as Director Management For For 12 Re-elect Christopher Ward as Director Management For For 13 Elect Dermot Mathias as Director Management For For 14 Elect Sally Walden as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvyn E. Bergstein Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For Against 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Daniel C. Smith Management For For 1g Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SINO LAND COMPANY LTD. Meeting Date:OCT 31, 2012 Record Date:OCT 26, 2012 Meeting Type:ANNUAL Ticker:00083 Security ID:Y80267126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.36 Per Share with Option For Scrip Dividend Management For For 3a Reelect Ronald Joseph Arculli as Director Management For For 3b Reelect Allan Zeman as Director Management For For 3c Reelect Steven Ong Kay Eng as Director Management For For 3d Reelect Yu Wai Wai as Director Management For Against 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Amend Articles of Association and Adopt the New Articles of Association Management For For SL GREEN REALTY CORP. Meeting Date:JUN 13, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edwin Thomas Burton, III. Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For SPONDA OYJ Meeting Date:MAR 18, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:SDA1V Security ID:X84465107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 9 Approve Discharge of Board and CEO Management For For 10 Approve Remuneration of Directors in the Amount of EUR 60,000 for Chairman, EUR 36,000 for Vice Chairman, and EUR 31,200 for Other Directors; Approve Attendance Fees for Board and Committee Work Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Klaus Cawen, Tuula Entela, Arja Talma, and Raimo Valo as Directors; Elect Kaj-Gustaf Bergh, Christian Elfving, and Juha Laaksonen as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Appoint KPMG as Auditor and Lasse Holopainen as Deputy Auditor Management For For 15 Amend Articles Re: Convocation of General Meeting Management For For 16 Authorize Share Repurchase Program Management For For 17 Approve Issuance of up to 28.3 Million Shares without Preemptive Rights Management For For 18 Establishment of a Permanent Nomination Committee Management For For 19 Close Meeting Management None None STAG INDUSTRIAL, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:STAG Security ID:85254J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Butcher Management For For 1.2 Elect Director F. Alexander Fraser Management For For 1.3 Elect Director Jeffrey D. Furber Management For For 1.4 Elect Director Larry T. Guillemette Management For For 1.5 Elect Director Francis X. Jacoby, III Management For For 1.6 Elect Director Christopher P. Marr Management For For 1.7 Elect Director Hans S. Weger Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Aylwin B. Lewis Management For For 1.10 Elect Director Stephen R. Quazzo Management For For 1.11 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For STOCKLAND Meeting Date:OCT 17, 2012 Record Date:OCT 15, 2012 Meeting Type:ANNUAL Ticker:SGP Security ID:Q8773B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Terry Williamson as a Director Management For For 3 Elect Carolyn Hewson as a Director Management For For 4 Appoint PricewaterhouseCoopers as Auditor of the Company Management For For 5 Approve the Adoption of the Remuneration Report Management For For 6 Approve the Termination Benefits Framework Management For For SUN HUNG KAI PROPERTIES LTD. Meeting Date:NOV 15, 2012 Record Date:NOV 09, 2012 Meeting Type:ANNUAL Ticker:00016 Security ID:Y82594121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Lui Ting, Victor as Director Management For For 3a2 Reelect Leung Nai-pang, Norman as Director Management For For 3a3 Reelect Leung Kui-king, Donald as Director Management For For 3a4 Reelect Kwok Ping-kwong, Thomas as Director Management For Against 3a5 Reelect Lee Shau-kee as Director Management For For 3a6 Reelect Yip Dicky Peter as Director Management For For 3a7 Reelect Wong Yue-chim, Richard as Director Management For For 3a8 Reelect Fung Kwok-lun, William as Director Management For For 3a9 Reelect Kwan Cheuk-yin, William as Director Management For For 3a10 Reelect Wong Yick-kam, Michael as Director Management For For 3a11 Reelect Chan Kwok-wai, Patrick as Director Management For For 3b Approve Directors' Fees Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Share Option Scheme of the Company and Terminate Its Existing Share Option Scheme Management For Against 9 Adopt New Share Option Scheme of SUNeVision Holdings Ltd. and Terminate Its Existing Share Option Scheme Management For Against SUNAC CHINA HOLDINGS LTD. Meeting Date:MAY 16, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:01918 Security ID:G8569A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Jing Hong as Director Management For For 3a2 Elect Hu Xiaoling as Director Management For For 3a3 Elect Zhu Jia as Director Management For For 3a4 Elect Li Qin as Director Management For For 3a5 Elect Ma Lishan as Director Management For For 3a6 Elect Tse Chi Wai as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Share Repurchase Program Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against SUNSTONE HOTEL INVESTORS, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Batinovich Management For For 1.2 Elect Director Z. Jamie Behar Management For For 1.3 Elect Director Kenneth E. Cruse Management For For 1.4 Elect Director Thomas A. Lewis, Jr. Management For For 1.5 Elect Director Keith M. Locker Management For For 1.6 Elect Director Douglas M. Pasquale Management For For 1.7 Elect Director Keith P. Russell Management For For 1.8 Elect Director Lewis N. Wolff Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Opt Out of Maryland's Unsolicited Takeover Act Shareholder Against For SUNTEC REAL ESTATE INVESTMENT TRUST Meeting Date:APR 18, 2013 Record Date: Meeting Type:ANNUAL Ticker:T82U Security ID:Y82954101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements, and Auditors' Reports Management For For 2 Reappoint KPMG LLP as Auditors and Authorize the Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 4 Other Business (Voting) Management For Against SWIRE PROPERTIES LTD. Meeting Date:MAY 07, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:01972 Security ID:Y83191109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Christopher Dale Pratt as Director Management For For 1b Elect Martin Cubbon as Director Management For For 1c Elect Guy Martin Coutts Bradley as Director Management For Against 1d Elect Stephen Edward Bradley as Director Management For For 1e Elect Chan Cho Chak John as Director Management For For 1f Elect Paul Kenneth Etchells as Director Management For For 1g Elect Ho Cho Ying Davy as Director Management For Against 1h Elect James Wyndham John Hughes-Hallett as Director Management For Against 1i Elect Peter Alan Kilgour as Director Management For For 1j Elect Liu Sing Cheong as Director Management For For 1k Elect Gordon James Ongley as Director Management For Against 1l Elect Merlin Bingham Swire as Director Management For For 1m Elect Spencer Theodore Fung as Director Management For For 2 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against TANGER FACTORY OUTLET CENTERS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:SKT Security ID:875465106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack Africk Management For For 1.2 Elect Director William G. Benton Management For For 1.3 Elect Director Bridget Ryan Berman Management For For 1.4 Elect Director Donald G. Drapkin Management For For 1.5 Elect Director Thomas J. Reddin Management For For 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Allan L. Schuman Management For For 1.8 Elect Director Steven B. Tanger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:MAY 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome A. Chazen Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 1.3 Elect Director Ronald W. Tysoe Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE BRITISH LAND COMPANY PLC Meeting Date:JUL 13, 2012 Record Date:JUL 11, 2012 Meeting Type:ANNUAL Ticker:BLND Security ID:G15540118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Aubrey Adams as Director Management For For 4 Re-elect Lucinda Bell as Director Management For For 5 Re-elect Simon Borrows as Director Management For For 6 Re-elect Chris Gibson-Smith as Director Management For For 7 Re-elect John Gildersleeve as Director Management For For 8 Re-elect Chris Grigg as Director Management For For 9 Re-elect Dido Harding as Director Management For For 10 Re-elect William Jackson as Director Management For For 11 Re-elect Charles Maudsley as Director Management For For 12 Re-elect Richard Pym as Director Management For For 13 Re-elect Tim Roberts as Director Management For For 14 Re-elect Stephen Smith as Director Management For For 15 Re-elect Lord Turnbull as Director Management For For 16 Reappoint Deloitte LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 25, 2012 Record Date:JUL 20, 2012 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and Fixing Their Remuneration Management None None 3a Reelect Anthony Chow Wing Kin as Independent Non-Executive Director Management For For 3b Reelect William Chan Chak Cheung as Independent Non-Executive Director Management For For 3c Reelect David Charles Watt as Independent Non-Executive Director Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For 5 Approve Expansion of the Asset Class of The Link REIT's Investment Strategy Management For For 6 Approve Expanded Asset Class Consequential Amendment Management For For 7 Approve Charitable Amendments Management For For 8 Amend Ancillary Trust Deed to Allow Manager to Establish Subsidiaries Management For For 9 Approve Ancillary Trust Deed Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed Management For For THE MACERICH COMPANY Meeting Date:MAY 30, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For For 1b Elect Director Dana K. Anderson Management For For 1c Elect Director Arthur M. Coppola Management For For 1d Elect Director Edward C. Coppola Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Stanley A. Moore Management For For 1h Elect Director Mason G. Ross Management For For 1i Elect Director William P. Sexton Management For For 1j Elect Director Andrea M. Stephen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For THE WHARF (HOLDINGS) LTD. Meeting Date:JUN 06, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:00004 Security ID:Y8800U127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect T. Y. Ng as Director Management For Against 2b Elect Alexander S. K. Au as Director Management For For 2c Elect Edward K. Y. Chen as Director Management For For 2d Elect Raymond K. F. Ch'ien as Director Management For Against 2e Elect Y. T. Leng as Director Management For For 2f Elect Arthur K. C. Li as Director Management For For 3 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Increase in the Rate of Fee Payable to Chairman of the Company Management For For 4b Approve Increase in Rate of Fee Payable to Directors Other than the Chairman Management For For 4c Approve Increase in Rate of Fee Payable to Audit Committee Members Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against UDR, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Eric J. Foss Management For For 1.3 Elect Director Robert P. Freeman Management For For 1.4 Elect Director Jon A. Grove Management For For 1.5 Elect Director James D. Klingbeil Management For For 1.6 Elect Director Lynne B. Sagalyn Management For For 1.7 Elect Director Mark J. Sandler Management For For 1.8 Elect Director Thomas W. Toomey Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIBAIL RODAMCO SE Meeting Date:APR 25, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:UL Security ID:F95094110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 8.40 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Management For For 6 Reelect Francois Jaclot as Supervisory Board Member Management For For 7 Reelect Frans Cremers as Supervisory Board Member Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 14 Approve Employee Stock Purchase Plan Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For VENTAS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Debra A. Cafaro Management For For 1b Elect Director Douglas Crocker, II Management For For 1c Elect Director Ronald G. Geary Management For For 1d Elect Director Jay M. Gellert Management For For 1e Elect Director Richard I. Gilchrist Management For For 1f Elect Director Matthew J. Lustig Management For For 1g Elect Director Douglas M. Pasquale Management For For 1h Elect Director Robert D. Reed Management For For 1i Elect Director Sheli Z. Rosenberg Management For For 1j Elect Director Glenn J. Rufrano Management For For 1k Elect Director James D. Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Adopt Anti Gross-up Policy Shareholder Against For VORNADO REALTY TRUST Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Candace K. Beinecke Management For Withhold 1.2 Elect Director Robert P. Kogod Management For Withhold 1.3 Elect Director David Mandelbaum Management For Withhold 1.4 Elect Director Richard R. West Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Declassify the Board of Directors Shareholder Against For WEINGARTEN REALTY INVESTORS Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert J. Cruikshank Management For For 1.6 Elect Director Melvin A. Dow Management For For 1.7 Elect Director Stephen A. Lasher Management For For 1.8 Elect Director Thomas L. Ryan Management For For 1.9 Elect Director Douglas W. Schnitzer Management For For 1.10 Elect Director C. Park Shaper Management For For 1.11 Elect Director Marc J. Shapiro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WESTFIELD GROUP Meeting Date:MAY 29, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:WDC Security ID:Q97062105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Frank Lowy as a Director Management For For 4 Elect Brian Schwartz as a Director Management For For 5 Elect Roy Furman as a Director Management For For 6 Elect Peter Allen as a Director Management For For 7 Elect Mark G. Johnson as a Director Management For For 8 Approve the Extension to the On-Market Buy-Back Management For For WESTFIELD RETAIL TRUST Meeting Date:MAY 13, 2013 Record Date:MAY 11, 2013 Meeting Type:ANNUAL Ticker:WRT Security ID:Q97145108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Richard Warburton as a Director Management For For 2 Elect Michael Ihlein as a Director Management For For Franklin International Small Cap Growth Fund ADERANS CO., LTD. Meeting Date:MAY 23, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:8170 Security ID:J0012S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Nemoto, Nobuo Management For For 2.2 Elect Director Ishiko, Shigeru Management For For 2.3 Elect Director Joshua Schechter Management For For 2.4 Elect Director Tanaka, Katsuyoshi Management For For 2.5 Elect Director Kanazawa, Hisatake Management For For 2.6 Elect Director Tsumura, Yoshihiro Management For For 3.1 Appoint Statutory Auditor Sato, Masayoshi Management For For 3.2 Appoint Alternate Statutory Auditor Seki, Yoshiyuki Management For For ALENT PLC Meeting Date:MAY 21, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:ALNT Security ID:G0R24A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Peter Hill as Director Management For For 5 Elect Steve Corbett as Director Management For For 6 Elect David Egan as Director Management For For 7 Elect Dr Emma Fitzgerald as Director Management For For 8 Elect Lars Forberg as Director Management For For 9 Elect Noel Harwerth as Director Management For For 10 Elect Jan Oosterveld as Director Management For For 11 Elect Mark Williamson as Director Management For For 12 Appoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARA ASSET MANAGEMENT LTD. Meeting Date:APR 26, 2013 Record Date: Meeting Type:ANNUAL Ticker:D1R Security ID:G04512102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Lim How Teck as Director Management For For 4 Elect Cheng Mo Chi Moses as Director Management For Against 5 Elect Colin Stevens Russel as Director Management For For 6 Approve Directors' Fees Management For For 7 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Authorize Share Repurchase Program Management For For 10 Approve Proposed Amendments to the Bye-Laws of the Company Management For For ARCH CAPITAL GROUP LTD. Meeting Date:MAY 09, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:ACGL Security ID:G0450A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John L. Bunce, Jr. Management For For 1b Elect Director Yiorgos Lillikas Management For For 1c Elect Director Deanna M. Mulligan Management For For 2a Elect Director Anthony Asquith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2b Elect Director Edgardo Balois as Designated Company Director of Non-U.S. Subsidiaries Management For For 2c Elect Director Dennis R. Brand as Designated Company Director of Non-U.S. Subsidiaries Management For For 2d Elect Director Peter Calleo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2e Elect Director Paul Cole as Designated Company Director of Non-U.S. Subsidiaries Management For For 2f Elect Director Michael Constantinides as Designated Company Director of Non-U.S. Subsidiaries Management For For 2g Elect Director Graham B.R. Collis as Designated Company Director of Non-U.S. Subsidiaries Management For For 2h Elect Director William J. Cooney as Designated Company Director of Non-U.S. Subsidiaries Management For For 2i Elect Director Nick Denniston as Designated Company Director of Non-U.S. Subsidiaries Management For For 2j Elect Director Michael Feetham as Designated Company Director of Non-U.S. Subsidiaries Management For For 2k Elect Director Stephen Fogarty as Designated Company Director of Non-U.S. Subsidiaries Management For For 2l Elect Director Elizabeth Fullerton-Rome as Designated Company Director of Non-U.S. Subsidiaries Management For For 2m Elect Director Marc Grandisson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2n Elect Director Michael A. Greene as Designated Company Director of Non-U.S. Subsidiaries Management For For 2o Elect Director Jerome Halgan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2p Elect Director David W. Hipkin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2q Elect Director W. Preston Hutchings as Designated Company Director of Non-U.S. Subsidiaries Management For For 2r Elect Director Constantine Iordanou as Designated Company Director of Non-U.S. Subsidiaries Management For For 2s Elect Director Wolbert H. Kamphuijs as Designated Company Director of Non-U.S. Subsidiaries Management For For 2t Elect Director Michael H. Kier as Designated Company Director of Non-U.S. Subsidiaries Management For For 2u Elect Director Lin Li-Williams as Designated Company Director of Non-U.S. Subsidiaries Management For For 2v Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Management For For 2w Elect Director Adam Matteson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2x Elect Director Robert McDowell as Designated Company Director of Non-U.S. Subsidiaries Management For For 2y Elect Director David H. McElroy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2z Elect Director Rommel Mercado as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aa Elect Director David J. Mulholland as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ab Elect Director Michael R. Murphy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ac Elect Director Martin J. Nilsen as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ad Elect Director Mark Nolan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ae Elect Director Marita Oliver as Designated Company Director of Non-U.S. Subsidiaries Management For For 2af Elect Director Nicolas Papadopoulo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ag Elect Director Elisabeth Quinn as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ah Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ai Elect Director John F. Rathgeber as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aj Elect Director Andrew Rippert as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ak Elect Director Carla Santamaria-Sena as Designated Company Director of Non-U.S. Subsidiaries Management For For 2al Elect Director Arthur Scace as Designated Company Director of Non-U.S. Subsidiaries Management For For 2am Elect Director Scott Schenker as Designated Company Director of Non-U.S. Subsidiaries Management For For 2an Elect Director Soren Scheuer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ao Elect Director Budhi Singh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ap Elect Director Helmut Sohler as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aq Elect Director Iwan Van Munster as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ar Elect Director Angus Watson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2as Elect Director James R. Weatherstone as Designated Company Director of Non-U.S. Subsidiaries Management For For 2at Elect Director Gerald Wolfe as Designated Company Director of Non-U.S. Subsidiaries Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASATSU-DK INC. Meeting Date:MAR 28, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:9747 Security ID:J03014107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ueno, Shinichi Management For For 1.2 Elect Director Narimatsu, Kazuhiko Management For For 1.3 Elect Director Kato, Takeshi Management For For 1.4 Elect Director Naganuma, Koichiro Management For For 1.5 Elect Director Shimizu, Yoji Management For For 1.6 Elect Director Stuart Neish Management For For 1.7 Elect Director Obayashi, Hiroshi Management For For 1.8 Elect Director Kido, Hideaki Management For For 1.9 Elect Director Umeda, Mochio Management For For 1.10 Elect Director Sakai, Yoshihiro Management For For BENETEAU Meeting Date:FEB 01, 2013 Record Date:JAN 28, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Approve Allocation of Income and Absence of Dividends Management For For 5 Renew Appointments of Atlantique Revision Conseil as Auditor and Jean-Paul Caquineau as Alternate Auditor Management For For 6 Elect Jean-Pierre Goudant as Supervisory Board Member Management For For 7 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 200,000 Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Authorize Stock Option Plan Management For For 10 Authorize Restricted Stock Plan Management For For 11 Approve Employee Stock Purchase Plan Management For For 12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For CARPETRIGHT PLC Meeting Date:SEP 06, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:CPRL Security ID:G19083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Lord Harris of Peckham as Director Management For For 4 Re-elect Martin Harris as Director Management For For 5 Re-elect Neil Page as Director Management For For 6 Re-elect Baroness Noakes as Director Management For For 7 Re-elect Sandra Turner as Director Management For For 8 Re-elect Alan Dickinson as Director Management For For 9 Elect Darren Shapland as Director Management For For 10 Elect David Clifford as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DAIBIRU CORP. Meeting Date:JUN 26, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:8806 Security ID:J08463101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Yamamoto, Takehiko Management For Against 2.2 Elect Director Tamai, Katsumi Management For For 2.3 Elect Director Narita, Junichi Management For For 2.4 Elect Director Takamatsu, Akira Management For For 2.5 Elect Director Hatta, Hirokazu Management For For 3.1 Appoint Statutory Auditor Totsuka, Masaji Management For For 3.2 Appoint Statutory Auditor Tuda, Masaaki Management For Against 4 Approve Annual Bonus Payment to Directors Management For For 5 Approve Retirement Bonus Payment for Director and Statutory Auditor Management For Against DCC PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:DCC Security ID:G2689P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4a Reelect Tommy Breen as Director Management For For 4b Reelect Roisin Brennan as Director Management For For 4c Reelect Michael Buckley as Director Management For For 4d Reelect David Byrne as Director Management For For 4e Reelect Kevin Melia as Director Management For For 4f Reelect John Moloney as Director Management For For 4g Reelect Donal Murphy as Director Management For For 4h Reelect Fergal O'Dwyer as Director Management For For 4i Reelect Bernard Somers as Director Management For For 4j Reelect Leslie Van de Walle as Director Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Repurchased Shares Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DE LA RUE PLC Meeting Date:JUL 26, 2012 Record Date:JUL 24, 2012 Meeting Type:ANNUAL Ticker:DLAR Security ID:G2702K139 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Philip Rogerson as Director Management For For 5 Re-elect Colin Child as Director Management For For 6 Re-elect Tim Cobbold as Director Management For For 7 Re-elect Warren East as Director Management For For 8 Re-elect Sir Jeremy Greenstock as Director Management For For 9 Re-elect Sir Julian Horn-Smith as Director Management For For 10 Re-elect Victoria Jarman as Director Management For For 11 Re-elect Gill Rider as Director Management For For 12 Reappoint KPMG Audit plc as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Approve Renewal of Sharesave Scheme Management For For 20 Approve Renewal of US Employee Share Purchase Plan Management For For DIGNITY PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:DTY Security ID:G2871S137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Peter Hindley as Director Management For For 4 Re-elect Mike McCollum as Director Management For For 5 Re-elect Andrew Davies as Director Management For For 6 Re-elect Richard Portman as Director Management For For 7 Re-elect Steve Whittern as Director Management For For 8 Re-elect Ishbel Macpherson as Director Management For For 9 Re-elect Alan McWalter as Director Management For For 10 Re-elect Jane Ashcroft as Director Management For For 11 Re-elect Martin Pexton as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For Abstain 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For EULER HERMES Meeting Date:MAY 24, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 4.00 per Share Management For For 4 Acknowledge Reevaluation of Reserve Account Management For For 5 Approve Auditors' Special Report Regarding New Related-Party Transactions Management For For 6 Approve Severance Payment Agreement with Paul Overeem Management For For 7 Reelect Brigitte Bovermann as Supervisory Board Member Management For For 8 Reelect Elizabeth Corley as Supervisory Board Member Management For For 9 Reelect Nicolas Dufourcq as Supervisory Board Member Management For For 10 Reelect Robert Hudry as Supervisory Board Member Management For For 11 Reelect Jean-Herve Lorenzi as Supervisory Board Member Management For For 12 Reelect Thomas-Bernd Quaas as Supervisory Board Member Management For For 13 Reelect Jacques Richier as Supervisory Board Member Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For EXPERIAN PLC Meeting Date:JUL 18, 2012 Record Date:JUL 16, 2012 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Brian Cassin as Director Management For For 4 Re-elect Fabiola Arredondo as Director Management For For 5 Re-elect Chris Callero as Director Management For For 6 Re-elect Roger Davis as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Sir John Peace as Director Management For For 9 Re-elect Don Robert as Director Management For For 10 Re-elect Sir Alan Rudge as Director Management For For 11 Re-elect Judith Sprieser as Director Management For For 12 Re-elect David Tyler as Director Management For For 13 Re-elect Paul Walker as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For EXPERIAN PLC Meeting Date:NOV 20, 2012 Record Date:NOV 18, 2012 Meeting Type:SPECIAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Related Party Transaction and the Transaction Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:APR 11, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Griffiths Management For For 1.2 Elect Director Robert J. Gunn Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director John R.V. Palmer Management For For 1.5 Elect Director Timothy R. Price Management For For 1.6 Elect Director Brandon W. Sweitzer Management For For 1.7 Elect Director V. Prem Watsa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For FLUGHAFEN WIEN AG Meeting Date:APR 30, 2013 Record Date:APR 20, 2013 Meeting Type:ANNUAL Ticker:FLU Security ID:A2048U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify KPMG Austria AG as Auditors for Fiscal 2013 Management For For 7.1 Elect Erwin Hameseder as Supervisory Board Member Management For For 7.2 Elect Ewald Kirschner as Supervisory Board Member Management For For 7.3 Elect Wolfgang Ruttenstorfer as Supervisory Board Member Management For For 7.4 Elect Burkhard Hofer as Supervisory Board Member Management For For 7.5 Elect Gabriele Domschitz as Supervisory Board Member Management For For 7.6 Elect Bettina Glatz-Kremsner as Supervisory Board Member Management For For 7.7 Elect Gerhard Starsich as Supervisory Board Member Management For For 7.8 Elect Herbert Paierl as Supervisory Board Member Management For For 7.9 Elect Robert Lasshofer as Supervisory Board Member Management For For 7.10 Elect Karin Rest as Supervisory Board Member Management For For GRAFTON GROUP PLC Meeting Date:MAY 14, 2013 Record Date:MAY 12, 2013 Meeting Type:ANNUAL Ticker:GN5 Security ID:G4035Q189 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Reeelect Michael Chadwick as Director Management For For 2b Reeelect Charles Fisher as Director Management For For 2c Reeelect Annette Flynn as Director Management For For 2d Reeelect Roderick Ryan as Director Management For For 2e Reeelect Colm O Nuallain as Director Management For For 2f Reeelect Gavin Slark as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4 Approve Remuneration Report Management For For 5 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorise Shares for Market Purchase Management For For 8 Authorise Reissuance of Repurchased Shares Management For For HEADLAM GROUP PLC Meeting Date:MAY 24, 2013 Record Date:MAY 22, 2013 Meeting Type:ANNUAL Ticker:HEAD Security ID:G43680100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Graham Waldron as Director Management For For 4 Re-elect Dick Peters as Director Management For For 5 Reappoint KPMG Audit plc as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Remuneration Report Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:OCT 02, 2012 Record Date:SEP 30, 2012 Meeting Type:SPECIAL Ticker: Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Share Repurchase Program Pursuant to the Tender Offer Management For For 2a Authorise John McGuckian to Participate in the Tender Offer Management For For 2b Authorise Eamonn Rothwell to Participate in the Tender Offer Management For For 2c Authorise Garry O'Dea to Participate in the Tender Offer Management For For 2d Authorise Anthony Kelly to Participate in the Tender Offer Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 29, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker: Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividends Management For For 3a Reelect John McGuckian as Director Management For For 3b Reelect Eamonn Rothwell as Director Management For For 3c Reelect Gary O'Dea as Director Management For For 3d Reelect Tony Kelly as Director Management For For 3e Reelect Bernard Somers as Director Management For For 3f Reelect Catherine Duffy as Director Management For For 3g Elect Brian O'Kelly as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Management For For 9 Authorise Reissuance of Repurchased Shares Management For For 10 Authorise the Company to Call EGM with Two Weeks Notice Management For For JUMBO SA Meeting Date:JUL 25, 2012 Record Date:JUL 19, 2012 Meeting Type:SPECIAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reduction of Share Capital through Adjustment in Par Value and Payout to Shareholders Management For For JUMBO SA Meeting Date:NOV 01, 2012 Record Date:OCT 26, 2012 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For For 5 Approve Director Remuneration for Fiscal Year 2011-2012 Management For For 6 Preapprove Director Remuneration for Fiscal Year 2012-2013 Management For For KELLER GROUP PLC Meeting Date:MAY 23, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:KLR Security ID:G5222K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Roy Franklin as Director Management For For 5 Re-elect Justin Atkinson as Director Management For For 6 Re-elect Ruth Cairnie as Director Management For For 7 Re-elect Chris Girling as Director Management For For 8 Re-elect James Hind as Director Management For For 9 Re-elect Bob Rubright as Director Management For For 10 Re-elect David Savage as Director Management For For 11 Re-elect Dr Wolfgang Sondermann as Director Management For For 12 Elect Paul Withers as Director Management For For 13 Reappoint KPMG Audit plc as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KELLER GROUP PLC Meeting Date:JUN 28, 2013 Record Date:JUN 26, 2013 Meeting Type:SPECIAL Ticker:KLR Security ID:G5222K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by 0971408 B.C. Ltd of the Piling Business Management For For MCBRIDE PLC Meeting Date:OCT 15, 2012 Record Date:OCT 11, 2012 Meeting Type:ANNUAL Ticker:MCB Security ID:G5922D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Iain Napier as Director Management For For 4 Re-elect Richard Armitage as Director Management For For 5 Re-elect Christopher Bull as Director Management For For 6 Re-elect Robert Lee as Director Management For For 7 Re-elect Sandra Turner as Director Management For For 8 Elect Neil Harrington as Director Management For For 9 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Authorise EU Political Donations and Expenditure Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Approve Bonus Issue of B Shares Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For MICHAEL PAGE INTERNATIONAL PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:MPI Security ID:G68694119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Robin Buchanan as Director Management For For 4 Re-elect Steve Ingham as Director Management For For 5 Re-elect Andrew Bracey as Director Management For For 6 Re-elect Ruby McGregor-Smith as Director Management For For 7 Re-elect Dr Tim Miller as Director Management For For 8 Elect Simon Boddie as Director Management For For 9 Elect David Lowden as Director Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Approve Long Term Incentive Plan Management For For 19 Approve Deferred Bonus Plan Management For For MORGAN SINDALL GROUP PLC Meeting Date:MAY 09, 2013 Record Date:MAY 07, 2013 Meeting Type:ANNUAL Ticker:MGNS Security ID:G81560107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Steve Crummett as Director Management For For 4 Elect Liz Peace as Director Management For For 5 Re-elect Patrick De Smedt as Director Management For For 6 Re-elect Geraldine Gallacher as Director Management For For 7 Re-elect Simon Gulliford as Director Management For For 8 Re-elect Adrian Martin as Director Management For For 9 Re-elect John Morgan as Director Management For For 10 Re-elect Paul Whitmore as Director Management For For 11 Approve Remuneration Report Management For For 12 Reappoint Deloitte LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Authorise EU Political Donations and Expenditure Management For For NEOPOST SA Meeting Date:JUL 04, 2012 Record Date:JUN 28, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NEO Security ID:F65196119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 3.90 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Approve Remuneration of Directors in the Aggregate Amount of EUR 370,000 Management For For 6 Reelect Henk Bodt as Director Management For For 7 Reelect Eric Licoys as Director Management For Against 8 Reelect Vincent Mercier as Director Management For For 9 Ratify Appointment of Eric Courteille as Director Management For For 10 Elect Isabelle Simon as Director Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Issuance of Equity with Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Million Management For For 13 Authorize Issuance of Equity without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 14 Approve Issuance of Equity up to Aggregate Nominal Amount of EUR 4.6 Million for a Private Placement Management For For 15 Authorize Issuance of Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4.6 Million Management For For 16 Approve Issuance of Equity-Linked Securities up to Aggregate Nominal Amount of EUR 4.6 Million for a Private Placement Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 12 to 16 Management For For 18 Authorize Capitalization of Reserves of Up to EUR 30 Million for Bonus Issue or Increase in Par Value Management For For 19 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For For 20 Authorize Capital Increase for Future Exchange Offers Management For For 21 Approve Employee Stock Purchase Plan Management For For 22 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management For For 23 Authorize up to 0.9 Percent of Issued Capital for Use in Restricted Stock Plan Management For Against 24 Subject to Approval of Item 11, Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 25 Approve Issuance of Securities Convertible into Debt up to an Aggregate Nominal Amount of EUR 500 Million Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For OPTIMAL PAYMENTS PLC Meeting Date:MAY 22, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:OPAY Security ID:G6770D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Reelect Ian Francis as Director Management For For 4 Reelect Joel Leonoff as Director Management For For 5 Reappoint KPMG Audit LLC as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Share Repurchase Program Management For For 8 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 9 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PRYSMIAN S.P.A. Meeting Date:APR 16, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PRY Security ID:T7630L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2.1 Slate 1 Submitted by Clubtre Srl Shareholder None For 2.2 Slate 2 Submitted by Institutional Investors Shareholder None Did Not Vote 3 Approve Internal Statutory Auditors' Remuneration Shareholder None For 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 5 Approve Employee Stock Purchase Plan Management For For 6 Approve Remuneration Report Management For For 1 Authorize Issuance of 13,444,113 Shares without Preemptive Rights to Service Convertible Bonds Reserved for Institutional Investors Management For For QINETIQ GROUP PLC Meeting Date:JUL 26, 2012 Record Date:JUL 24, 2012 Meeting Type:ANNUAL Ticker:QQ. Security ID:G7303P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Colin Balmer as Director Management For For 5 Re-elect Sir James Burnell-Nugent as Director Management For For 6 Re-elect Noreen Doyle as Director Management For For 7 Re-elect Mark Elliott as Director Management For For 8 Elect Michael Harper as Director Management For For 9 Re-elect David Mellors as Director Management For For 10 Re-elect Paul Murray as Director Management For For 11 Re-elect Leo Quinn as Director Management For For 12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Approve Performance Share Plan Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Adopt New Articles of Association Management For For RHJ INTERNATIONAL SA Meeting Date:JUN 18, 2013 Record Date:JUN 04, 2013 Meeting Type:SPECIAL Ticker:RHJI Security ID:B70883101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1(i) Approve Allocation of Income Re: Reduction of Available Reserves Management For For 1(ii) Approve Reduction in Share Capital in Order to Increase Available Reserves Management For For 2 Amend Range of Board Size Management For For 3 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For RHJ INTERNATIONAL SA Meeting Date:JUN 18, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:RHJI Security ID:B70883101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Approve Remuneration Report Management For For 7.2 Disapprove Remuneration Report and Limit Executive Remuneration Shareholder Against Against 8 Ratify KPMG as Auditors and Approve Auditors' Remuneration Management For For 9.1 Approve Capital Reduction and Make a Distribution of EUR 1.75 per Share Shareholder Against Against 9.2 Disapprove Capital Reduction as Proposed under Item 9.1 Shareholder For For 10.1 Appoint Shareholder Nominee Juan Carlos Garcia Centeno and Dismiss Current Director Ronald Daniel Shareholder Against Against 10.2 Appoint Shareholder Nominee Peter K. Drew and Dismiss Current Director Gerd Hausler Shareholder Against Against 10.3 Appoint Shareholder NomineeLeonhard Fischer and Dismiss Current Director David Burns Shareholder Against Against 10.4 Appoint Shareholder Nominee Christopher Wetherhill and Dismiss Current Director Jun Makihara Shareholder Against Against 10.5 Appoint Shareholder Nominee Ben Adamson and Dismiss Current Director Lucio Noto Shareholder Against Against 10.6 Appoint Shareholder Nominee Daniel Tafur as Director Shareholder Against Against 10.7 Appoint Shareholder Nominee Fabio Lopze Ceron as Director Shareholder Against Against 10.8 Disapprove Any Proposed Dismissal or Appointmet as Proposed under Items 10.1-10.7 Management For For 11.1 Indicate Juan Carlos Garcia Centeno, Peter K. Drew, David Burns, Christopher Weterhill, Benjamin Adamson, Daniel Tafur, and Fabio Lopez Ceron as Independent Directors Management Against Against 11.2 Disapprove of Indicating the Shareholder Nominees as Independent Directors Management For For 12.1 Approve Remuneration of Shareholder Nominees as Executive Directors Shareholder Against Against 12.2 Disapprove of Shareholder Proposal Made under Item 12.1 Management For For SANKYO CO. LTD. (6417) Meeting Date:JUN 27, 2013 Record Date:MAR 31, 2013 Meeting Type:ANNUAL Ticker:6417 Security ID:J67844100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 75 Management For For SAVILLS PLC Meeting Date:MAY 08, 2013 Record Date:MAY 06, 2013 Meeting Type:ANNUAL Ticker:SVS Security ID:G78283119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Peter Smith as Director Management For For 5 Re-elect Jeremy Helsby as Director Management For For 6 Re-elect Martin Angle as Director Management For For 7 Re-elect Tim Freshwater as Director Management For For 8 Re-elect Clare Hollingsworth as Director Management For For 9 Re-elect Charles McVeigh as Director Management For For 10 Re-elect Simon Shaw as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 17 Approve Share Incentive Plan Management For For SLIGRO FOOD GROUP NV Meeting Date:MAR 20, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLIGR Security ID:N8084E155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Minutes of Previous Meeting (Non-Voting) Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Adopt Financial Statements Management For For 4b Approve Allocation of Income Management For For 4c Approve Discharge of Management Board Management For For 4d Approve Discharge of Supervisory Board Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Reelect A. Nuhn to Supervisory Board Management For For 7 Ratify KPMG as Auditors Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a Management For For 10 Close Meeting Management None None STHREE PLC Meeting Date:APR 18, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Clay Brendish as Director Management For For 5 Re-elect Alex Smith as Director Management For For 6 Re-elect Gary Elden as Director Management For For 7 Elect Justin Hughes as Director Management For For 8 Elect Steve Quinn as Director Management For For 9 Re-elect Alicja Lesniak as Director Management For For 10 Re-elect Tony Ward as Director Management For For 11 Re-elect Paul Bowtell as Director Management For For 12 Re-elect Nadhim Zahawi as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise EU Political Donations and Expenditure Management For For 16 Authorise the Company to Offer Key Individuals the Opportunity to Purchase Shareholdings in Certain of the Company's Subsidiaries Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For THAI BEVERAGE PCL Meeting Date:OCT 24, 2012 Record Date:OCT 04, 2012 Meeting Type:SPECIAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Acquisition of up to 313 Million Shares in Fraser and Neave Ltd. for a Consideration of Approximately SGD 2.78 Billion Management For For 3 Other Business Management For Against UPONOR Meeting Date:MAR 18, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:UNR1V Security ID:X9518X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive CEO's Review Management None None 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Auditor's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of EUR 0.38 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Approve Remuneration of Directors in the Amount of EUR 71,000 for Chairman, EUR 49,000 for Vice Chairman, and EUR 44,000 for Other Directors; Approve Meeting Fees Management For For 13 Fix Number of Directors at Six Management For For 14 Reelect Jorma Eloranta, Eva Nygren, Jari Paasikivi, Jari Rosendal, and Rainer Simon as Directors; Elect Timo Ihamuotila as New Director Management For For 15 Approve Remuneration of Auditors Management For For 16 Ratify Deloitte & Touche Oy as Auditors Management For For 17 Authorize Share Repurchase Program Management For For 18 Close Meeting Management None None VESUVIUS PLC Meeting Date:JUN 04, 2013 Record Date:JUN 02, 2013 Meeting Type:ANNUAL Ticker:VSVS Security ID:G9339E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Nelda Connors as Director Management For For 5 Elect Christer Gardell as Director Management For For 6 Re-elect Jeff Hewitt as Director Management For For 7 Elect Jane Hinkley as Director Management For For 8 Elect John McDonough as Director Management For For 9 Elect Chris O'Shea as Director Management For For 10 Re-elect Francois Wanecq as Director Management For For 11 Reappoint KPMG LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ZARDOYA OTIS S.A. Meeting Date:JAN 29, 2013 Record Date:JAN 24, 2013 Meeting Type:SPECIAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Issuance of Shares in Connection with Acquisition of Grupo Ascensores Enor SA Management For For 2 Authorize Use of Own Shares as Security Interest Management For For 3 Amend Article 9 Management For For 4 Authorize Board to Ratify and Execute Approved Resolutions Management For For 5 Allow Questions Management For For 6 Approve Minutes of Meeting Management For For ZARDOYA OTIS S.A. Meeting Date:MAY 24, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Approve Special Cash Dividends Management For For 5 Renew Appointment of PriceWaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6.1 Reelect Jose Maria Loizaga Viguri as Director Management For Against 6.2 Ratify Appointment of and Elect Alberto Zardoya Arana as Director Management For Against 7 Authorize Capitalization of Reserves for Bonus Issue Management For For 8 Advisory Vote on Remuneration Policy Report Management For Against 9 Authorize Share Repurchase Program Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For 11 Allow Questions Management For For 12 Approve Minutes of Meeting Management For For Franklin Large Cap Equity Fund ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ABBVIE INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Edward J. Rapp Management For For 1.3 Elect Director Roy S. Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For ACE LIMITED Meeting Date:MAY 16, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert M. Hernandez as Director Management For For 1.2 Elect Peter Menikoff as Director Management For For 1.3 Elect Robert Ripp as Director Management For For 1.4 Elect Theodore E. Shasta as Director Management For For 2 Declassify the Board of Directors Management For For 3.1 Approve Annual Report Management For For 3.2 Accept Statutory Financial Statements Management For For 3.3 Accept Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Discharge of Board and Senior Management Management For For 6.1 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6.2 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm as Auditors Management For For 6.3 Ratify BDO AG as Special Auditors Management For For 7 Amend Omnibus Stock Plan Management For For 8 Approve Dividend Distribution From Legal Reserves Through Reduction of Par Value Management For For 9 Advisory Vote to ratify Named Executive Officers' Compensation Management For For AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Tadataka Yamada Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 24, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Davis, III Management For For 1b Elect Director W. Douglas Ford Management For For 1c Elect Director Evert Henkes Management For For 1d Elect Director Margaret G. McGlynn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Shareholder Against For AMAZON.COM, INC. Meeting Date:MAY 23, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For Against 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Report on Political Contributions Shareholder Against For AMERICAN EXPRESS COMPANY Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charlene Barshefsky Management For Withhold 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Peter Chernin Management For For 1.5 Elect Director Anne Lauvergeon Management For For 1.6 Elect Director Theodore J. Leonsis Management For For 1.7 Elect Director Richard C. Levin Management For For 1.8 Elect Director Richard A. McGinn Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Daniel L. Vasella Management For For 1.12 Elect Director Robert D. Walter Management For For 1.13 Elect Director Ronald A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin P. Chilton Management For For 1b Elect Director Luke R. Corbett Management For For 1c Elect Director H. Paulett Eberhart Management For For 1d Elect Director Peter J. Fluor Management For For 1e Elect Director Richard L. George Management For For 1f Elect Director Preston M. Geren, III Management For For 1g Elect Director Charles W. Goodyear Management For For 1h Elect Director John R. Gordon Management For For 1i Elect Director Eric D. Mullins Management For For 1j Elect Director Paula Rosput Reynolds Management For For 1k Elect Director R. A. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against APPLE INC. Meeting Date:FEB 27, 2013 Record Date:JAN 02, 2013 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William Campbell Management For For 1.2 Elect Director Timothy Cook Management For For 1.3 Elect Director Millard Drexler Management For For 1.4 Elect Director Al Gore Management For For 1.5 Elect Director Robert Iger Management For For 1.6 Elect Director Andrea Jung Management For For 1.7 Elect Director Arthur Levinson Management For For 1.8 Elect Director Ronald Sugar Management For For 2 Amend Articles of Incorporation Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against Against 6 Establish Board Committee on Human Rights Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Dennis D. Dammerman Management For For 1d Elect Director Jessica P. Einhorn Management For For 1e Elect Director Fabrizio Freda Management For For 1f Elect Director David H. Komansky Management For For 1g Elect Director James E. Rohr Management For For 1h Elect Director Susan L. Wagner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BORGWARNER INC. Meeting Date:APR 24, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jere A. Drummond Management For For 2 Elect Director John R. McKernan, Jr. Management For For 3 Elect Director Ernest J. Novak, Jr. Management For For 4 Elect Director James R. Verrier Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder For For CELGENE CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard Barker Management For For 1.3 Elect Director Michael D. Casey Management For For 1.4 Elect Director Carrie S. Cox Management For For 1.5 Elect Director Rodman L. Drake Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Stock Retention/Holding Period Shareholder Against For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against COSTCO WHOLESALE CORPORATION Meeting Date:JAN 24, 2013 Record Date:NOV 23, 2012 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Carson, Sr. Management For For 1.2 Elect Director William H. Gates Management For For 1.3 Elect Director Hamilton E. James Management For For 1.4 Elect Director W. Craig Jelinek Management For For 1.5 Elect Director Jill S. Ruckelshaus Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For CUMMINS INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director William I. Miller Management For For 3 Elect Director Alexis M. Herman Management For For 4 Elect Director Georgia R. Nelson Management For For 5 Elect Director Carl Ware Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Robert J. Bernhard Management For For 8 Elect Director Franklin R. Chang Diaz Management For For 9 Elect Director Stephen B. Dobbs Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Ratify Auditors Management For For 12 Require Independent Board Chairman Shareholder Against Against DARDEN RESTAURANTS, INC. Meeting Date:SEP 18, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:DRI Security ID:237194105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael W. Barnes Management For For 1.2 Elect Director Leonard L. Berry Management For For 1.3 Elect Director Christopher J. (CJ) Fraleigh Management For For 1.4 Elect Director Victoria D. Harker Management For For 1.5 Elect Director David H. Hughes Management For For 1.6 Elect Director Charles A. Ledsinger, Jr. Management For For 1.7 Elect Director William M. Lewis, Jr. Management For For 1.8 Elect Director Connie Mack, III Management For For 1.9 Elect Director Andrew H. (Drew) Madsen Management For For 1.10 Elect Director Clarence Otis, Jr. Management For For 1.11 Elect Director Michael D. Rose Management For For 1.12 Elect Director Maria A. Sastre Management For For 1.13 Elect Director William S. Simon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 05, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For For 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr. Management For For 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Provide Right to Act by Written Consent Shareholder Against For DIAGEO PLC Meeting Date:OCT 17, 2012 Record Date:SEP 04, 2012 Meeting Type:ANNUAL Ticker:DGEL Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Peggy Bruzelius as Director Management For For 5 Re-elect Laurence Danon as Director Management For For 6 Re-elect Lord Davies of Abersoch as Director Management For For 7 Re-elect Betsy Holden as Director Management For For 8 Re-elect Dr Franz Humer as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Philip Scott as Director Management For For 11 Re-elect Todd Stitzer as Director Management For For 12 Re-elect Paul Walsh as Director Management For For 13 Elect Ho KwonPing as Director Management For For 14 Elect Ivan Menezes as Director Management For For 15 Reappoint KPMG Audit plc as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For EMC CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director Edmund F. Kelly Management For For 1g Elect Director Judith A. Miscik Management For For 1h Elect Director Windle B. Priem Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Management For For 7 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EXPRESS SCRIPTS HOLDING COMPANY Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ESRX Security ID:30219G108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary G. Benanav Management For Against 1b Elect Director Maura C. Breen Management For For 1c Elect Director William J. DeLaney Management For For 1d Elect Director Nicholas J. LaHowchic Management For For 1e Elect Director Thomas P. Mac Mahon Management For Against 1f Elect Director Frank Mergenthaler Management For For 1g Elect Director Woodrow A. Myers, Jr. Management For For 1h Elect Director John O. Parker, Jr. Management For For 1i Elect Director George Paz Management For For 1j Elect Director William L. Roper Management For For 1k Elect Director Samuel K. Skinner Management For For 1l Elect Director Seymour Sternberg Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FACEBOOK, INC. Meeting Date:JUN 11, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Donald E. Graham Management For Withhold 1.5 Elect Director Reed Hastings Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 24, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Ralph S. Larsen Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director James J. Mulva Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Cessation of All Stock Options and Bonuses Shareholder Against Against 21 Establish Term Limits for Directors Shareholder Against Against 22 Require Independent Board Chairman Shareholder Against Against 23 Provide Right to Act by Written Consent Shareholder Against Against 24 Stock Retention/Holding Period Shareholder Against Against 25 Require More Director Nominations Than Open Seats Shareholder Against Against GILEAD SCIENCES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director Carla A. Hills Management For For 1.4 Elect Director Kevin E. Lofton Management For For 1.5 Elect Director John W. Madigan Management For For 1.6 Elect Director John C. Martin Management For For 1.7 Elect Director Nicholas G. Moore Management For For 1.8 Elect Director Richard J. Whitley Management For For 1.9 Elect Director Gayle E. Wilson Management For Withhold 1.10 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Provide Right to Act by Written Consent Shareholder Against For GOOGLE INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Report on Reducing Lead Battery Health Hazards Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Stock Retention/Holding Period Shareholder Against Against 6 Adopt Policy on Succession Planning Shareholder Against Against INTEL CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:INTC Security ID:458140100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Andy D. Bryant Management For For 1c Elect Director Susan L. Decker Management For For 1d Elect Director John J. Donahoe Management For For 1e Elect Director Reed E. Hundt Management For For 1f Elect Director James D. Plummer Management For For 1g Elect Director David S. Pottruck Management For For 1h Elect Director Frank D. Yeary Management For For 1i Elect Director David B. Yoffie Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Stock Retention/Holding Period Shareholder Against Against INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kerrii B. Anderson Management For For 1b Elect Director Jean-Luc Belingard Management For For 1c Elect Director David P. King Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director Robert E. Mittelstaedt, Jr. Management For For 1f Elect Director Peter M. Neupert Management For For 1g Elect Director Arthur H. Rubenstein Management For For 1h Elect Director Adam H. Schechter Management For For 1i Elect Director M. Keith Weikel Management For For 1j Elect Director R. Sanders Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 31, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Leonard L. Berry Management For For 1.4 Elect Director Peter C. Browning Management For Withhold 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Dawn E. Hudson Management For For 1.7 Elect Director Robert L. Johnson Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Richard K. Lochridge Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wisemen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against MARKEL CORPORATION Meeting Date:FEB 26, 2013 Record Date:JAN 17, 2013 Meeting Type:SPECIAL Ticker:MKL Security ID:570535104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Other Business Management For Against MARKEL CORPORATION Meeting Date:MAY 13, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:MKL Security ID:570535104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director J. Alfred Broaddus, Jr. Management For For 1b Elect Director Douglas C. Eby Management For For 1c Elect Director Stewart M. Kasen Management For For 1d Elect Director Alan I. Kirshner Management For For 1e Elect Director Lemuel E. Lewis Management For For 1f Elect Director Darrell D. Martin Management For Against 1g Elect Director Anthony F. Markel Management For For 1h Elect Director Steven A. Markel Management For For 1i Elect Director Jay M. Weinberg Management For For 1j Elect Director Debora J. Wilson Management For For 1k Elect Director K. Bruce Connell Management For For 1l Elect Director Michael O'Reilly Management For For 2 Ratify Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 18, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Nancy J. Karch Management For For 1g Elect Director Marc Olivie Management For For 1h Elect Director Rima Qureshi Management For For 1i Elect Director Jose Octavio Reyes Lagunes Management For For 1j Elect Director Mark Schwartz Management For For 1k Elect Director Jackson P. Tai Management For For 1l Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Fredric G. Reynolds Management For For 1g Elect Director Irene B. Rosenfeld Management For For 1h Elect Director Patrick T. Siewert Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Ratan N. Tata Management For For 1k Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against MONSTER BEVERAGE CORPORATION Meeting Date:JUN 03, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:MNST Security ID:611740101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Sacks Management For For 1.2 Elect Director Hilton H. Schlosberg Management For Withhold 1.3 Elect Director Norman C. Epstein Management For For 1.4 Elect Director Benjamin M. Polk Management For Withhold 1.5 Elect Director Sydney Selati Management For For 1.6 Elect Director Harold C. Taber, Jr. Management For Withhold 1.7 Elect Director Mark S. Vidergauz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MORGAN STANLEY Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Erskine B. Bowles Management For For 1.2 Elect Director Howard J. Davies Management For For 1.3 Elect Director Thomas H. Glocer Management For For 1.4 Elect Director James P. Gorman Management For For 1.5 Elect Director Robert H. Herz Management For For 1.6 Elect Director C. Robert Kidder Management For For 1.7 Elect Director Klaus Kleinfeld Management For For 1.8 Elect Director Donald T. Nicolaisen Management For For 1.9 Elect Director Hutham S. Olayan Management For For 1.10 Elect Director James W. Owens Management For Against 1.11 Elect Director O. Griffith Sexton Management For For 1.12 Elect Director Ryosuke Tamakoshi Management For For 1.13 Elect Director Masaaki Tanaka Management For For 1.14 Elect Director Laura D. Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For NATIONAL OILWELL VARCO, INC. Meeting Date:MAY 22, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:NOV Security ID:637071101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Merrill A. Miller, Jr. Management For For 1B Elect Director Greg L. Armstrong Management For For 1C Elect Director Ben A. Guill Management For For 1D Elect Director David D. Harrison Management For For 1E Elect Director Roger L. Jarvis Management For For 1F Elect Director Eric L. Mattson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For NESTLE SA Meeting Date:APR 11, 2013 Record Date: Meeting Type:ANNUAL Ticker:NESN Security ID:H57312649 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.05 per Share Management For For 4.1.1 Reelect Peter Brabeck-Letmathe as Director Management For For 4.1.2 Reelect Steven Hoch as Director Management For For 4.1.3 Reelect Titia de Lange as Director Management For For 4.1.4 Reelect Jean-Pierre Roth as Director Management For For 4.2 Elect Eva Cheng as Director Management For For 4.3 Ratify KPMG AG as Auditors Management For For NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NUANCE COMMUNICATIONS, INC. Meeting Date:JAN 25, 2013 Record Date:DEC 04, 2012 Meeting Type:ANNUAL Ticker:NUAN Security ID:67020Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul A. Ricci Management For For 1b Elect Director Robert G. Teresi Management For For 1c Elect Director Robert J. Frankenberg Management For Against 1d Elect Director Katharine A. Martin Management For Against 1e Elect Director Patrick T. Hackett Management For For 1f Elect Director William H. Janeway Management For For 1g Elect Director Mark B. Myers Management For Against 1h Elect Director Philip J. Quigley Management For For 1i Elect Director Mark R. Laret Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ORACLE CORPORATION Meeting Date:NOV 07, 2012 Record Date:SEP 10, 2012 Meeting Type:ANNUAL Ticker:ORCL Security ID:68389X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Berg Management For For 1.2 Elect Director H. Raymond Bingham Management For Withhold 1.3 Elect Director Michael J. Boskin Management For For 1.4 Elect Director Safra A. Catz Management For Withhold 1.5 Elect Director Bruce R. Chizen Management For Withhold 1.6 Elect Director George H. Conrades Management For For 1.7 Elect Director Lawrence J. Ellison Management For For 1.8 Elect Director Hector Garcia-Molina Management For For 1.9 Elect Director Jeffrey O. Henley Management For For 1.10 Elect Director Mark V. Hurd Management For For 1.11 Elect Director Donald L. Lucas Management For For 1.12 Elect Director Naomi O. Seligman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Non-Employee Director Stock Option Plan Management For Against 4 Ratify Auditors Management For For 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Adopt Retention Ratio for Executives/Directors Shareholder Against Against 8 Pro-rata Vesting of Equity Awards Shareholder Against For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUALCOMM INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 07, 2013 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For Against 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Duane A. Nelles Management For For 1i Elect Director Francisco Ros Management For For 1j Elect Director Brent Scowcroft Management For For 1k Elect Director Marc I. Stern Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 05, 2013 Record Date:DEC 10, 2012 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry C. Johnson Management For For 1.2 Elect Director William T. McCormick,Jr. Management For For 1.3 Elect Director Keith D. Nosbusch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 15, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:005930 Security ID:796050888 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 7,500 per Common Share and KRW 7,550 per Preferred Share Management For For 2.1.1 Reelect Lee In-Ho as Outside Director Management For For 2.1.2 Elect Song Kwang-Soo as Outside Director Management For For 2.1.3 Elect Kim Eun-Mee as Outside Director Management For For 2.2.1 Elect Yoon Boo-Keun as Inside Director Management For For 2.2.2 Elect Shin Jong-Kyun as Inside Director Management For For 2.2.3 Elect Lee Sang-Hoon as Inside Director Management For For 2.3.1 Reelect Lee In-Ho as Member of Audit Committee Management For For 2.3.2 Elect Song Kwang-Soo as Member of Audit Committee Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 10, 2013 Record Date:FEB 20, 2013 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Adrian Lajous Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director L. Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Approve Omnibus Stock Plan Management For For 6 Amend Employee Stock Purchase Plan Management For For ST. JUDE MEDICAL, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:STJ Security ID:790849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stuart M. Essig Management For For 1b Elect Director Barbara B. Hill Management For For 1c Elect Director Michael A. Rocca Management For For 2 Declassify the Board of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 12, 2012 Record Date:AUG 13, 2012 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Discuss Consolidated Balance Sheet as of Dec. 31, 2011 and Consolidated Income Statements for 2011 Management None None 2 Distribute Cash Dividends for the Year Ended Dec. 31, 2011, Paid In Four Installments in an Aggregate Amount of NIS 3.40 Per Ordinary Share Management For For 3.1 Reelect Phillip Frost as Director Management For For 3.2 Reelect Roger Abravanel as Director Management For For 3.3 Elect Galia Maor as Director Management For For 3.4 Reelect Richard A. Lerner as Director Management For For 3.5 Reelect Erez Vigodman as Director Management For For 4 Approve Payment to Each of the Company Directors, Other Than the Chairman and Vice Chairman, of an Annual Fee Plus a Per Meeting Fee Management For For 5 Approve Annual Fee and Reimbursement of Expenses of Chairman Management For For 6 Approve Annual Fee and Reimbursement of Expenses of Vice Chairman Management For For 7 Approve Certain Amendments to Articles of Association Management For For 8 Approve Indemnification and Release Agreements for Directors of the Company Management For For 9 Reappoint Kesselman & Kesselman as Independent Registered Public Accounting Firm of the Company and Authorize Board To Determine Its Compensation Management For For THE TJX COMPANIES, INC. Meeting Date:JUN 11, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:TJX Security ID:872540109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zein Abdalla Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Alan M. Bennett Management For For 1.4 Elect Director Bernard Cammarata Management For For 1.5 Elect Director David T. Ching Management For For 1.6 Elect Director Michael F. Hines Management For For 1.7 Elect Director Amy B. Lane Management For For 1.8 Elect Director Dawn G. Lepore Management For For 1.9 Elect Director Carol Meyrowitz Management For For 1.10 Elect Director John F. O'Brien Management For For 1.11 Elect Director Willow B. Shire Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRIMBLE NAVIGATION LIMITED Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:TRMB Security ID:896239100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven W. Berglund Management For For 1.2 Elect Director John B. Goodrich Management For For 1.3 Elect Director William Hart Management For For 1.4 Elect Director Merit E. Janow Management For For 1.5 Elect Director Ulf J. Johansson Management For For 1.6 Elect Director Ronald S. Nersesian Management For For 1.7 Elect Director Mark S. Peek Management For For 1.8 Elect Director Nickolas W. Vande Steeg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For Against 1b Elect Director Michael J. Burns Management For For 1c Elect Director D. Scott Davis Management For For 1d Elect Director Stuart E. Eizenstat Management For For 1e Elect Director Michael L. Eskew Management For For 1f Elect Director William R. Johnson Management For For 1g Elect Director Candace Kendle Management For For 1h Elect Director Ann M. Livermore Management For For 1i Elect Director Rudy H. P. Markham Management For For 1j Elect Director Clark T. Randt, Jr. Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Ratify Auditors Management For For 3 Report on Lobbying Payments and Policy Shareholder Against Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WELLS FARGO & COMPANY Meeting Date:APR 23, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For Against 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For Against 1h Elect Director Cynthia H. Milligan Management For Against 1i Elect Director Federico F. Pena Management For For 1j Elect Director Howard V. Richardson Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Review Fair Housing and Fair Lending Compliance Shareholder Against Against Franklin Templeton Emerging Market Debt Opportunities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Global Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F.
